 

Exhibit 10.9

Execution Version

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

This First Amendment to the Loan and Security Agreement (this "Amendment"),
dated as of February 6, 2019, is entered into among BGSL JACKSON HOLE FUNDING
LLC (the "Company"), a Delaware limited liability company, as borrower; the
Lenders party hereto; BLACKSTONE/GSO SECURED LENDING FUND, in its capacity as
portfolio manager (in such capacity, the "Portfolio Manager"); CITIBANK, N.A.,
in its capacity as collateral agent (in such capacity, the "Collateral Agent");
CITIBANK, N.A., in its capacity as securities intermediary (in such capacity,
the "Securities Intermediary"); VIRTUS GROUP, LP, in its capacity as collateral
administrator (in such capacity, the "Collateral Administrator"); and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the "Administrative Agent").  Reference is hereby made to the
Loan and Security Agreement, dated as of November 16, 2018 (as amended or
modified from time to time, the "Loan and Security Agreement"), among parties
hereto.  Capitalized terms used herein without definition shall have the
meanings assigned thereto in the Loan and Security Agreement.

 

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

 

SECTION 1.AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT

 

The Loan and Security Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Loan and Security Agreement attached as Exhibit A hereto.
Exhibit A hereto constitutes a conformed copy of the Loan and Security Agreement
including amendments made pursuant to the this Amendment.

 

SECTION 2.CONDITION PRECEDENT.  It shall be a condition precedent to the
effectiveness of the amendments set forth in Section 1 of this Amendment that
each of the following conditions is satisfied:

 

(a)The Administrative Agent shall have received executed counterparts of this
Amendment and the Security Trust Deed from each party hereto and executed copies
of the Notice of Charge and Assignment to the UK Account Bank and the
Acknowledgment of Charge and Assignment from the UK Account Bank pursuant to the
Security Trust Deed.

 

(b)The Administrative Agent shall have received a certificate of an officer of
the Company in form and substance reasonably satisfactory to the Administrative
Agent to the effect that:  (i) all of the representations and warranties set
forth in Section 6.01 of the Loan and Security Agreement are true and correct in
all material respects (or with respect to such representations and warranties
which by their terms contain materiality qualifiers, shall be true and correct),
in each case on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier

1

--------------------------------------------------------------------------------

 

date, in which case they shall be true and correct in all material respects (or
with respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct) as of such earlier date, (ii)
no Default or Event of Default has occurred and is continuing and (iii) no
Market Value Event has occurred.

 

SECTION 3.MISCELLANEOUS.

 

(a)The Required Lenders' execution of this Amendment shall constitute the
written consent required under Section 10.05 of the Loan and Security
Agreement.  This Amendment constitutes a Currency Amendment within the meaning
of Section 10.05 of the Loan and Security Agreement (as in effect immediately
prior to the execution of this Amendment).

 

(b)The parties hereto hereby agree that, except as specifically amended herein,
the Loan and Security Agreement is and shall continue to be in full force and
effect and is hereby ratified and confirmed in all respects.  Except as
specifically provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Loan and Security Agreement, or constitute a waiver of
any provision of any other agreement.

 

(c)This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.

 

(d)This Amendment may be executed in any number of counterparts by facsimile or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

(e)Subject to the satisfaction of the conditions precedent specified in Section
2 above, this Amendment shall be effective as of the date of this Amendment
first written above.  

 

(f)The Collateral Agent, the Collateral Administrator and the Securities
Intermediary assume no responsibility for the correctness of the recitals
contained herein, and the Collateral Agent, the Collateral Administrator and the
Securities Intermediary shall not be responsible or accountable in any way
whatsoever for or with respect to the validity, execution or sufficiency of this
Amendment and makes no representation with respect thereto. In entering into
this Amendment, the Collateral Agent, the Collateral Administrator and the
Securities Intermediary shall be entitled to the benefit of every provision of
the Loan and Security Agreement relating to the conduct or affecting the
liability of or affording protection to the Collateral Agent, the Collateral
Administrator and the Securities Intermediary, including their right to be
compensated, reimbursed and indemnified in accordance with the terms thereof.
The Administrative Agent, by its signature hereto, authorizes and directs the
Collateral Agent, the Collateral Administrator and the Securities Intermediary
to execute this Amendment.

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BGSL JACKSON HOLE FUNDING LLC, as Company

 

 

 

By: BLACKSTONE/GSO SECURED LENDING FUND, its sole member

 

 

 

 

 

 

By:

 

/s/ Marisa J. Beeney

Name:

 

Marisa J. Beeney

Title:

 

Chief Compliance Officer, Chief Legal Officer and Secretary

 

 

 

 

 

 

 

 

 

BLACKSTONE/GSO SECURED LENDING FUND, as Portfolio Manager

 

 

 

 

 

 

By:

 

/s/ Marisa J. Beeney

Name:

 

Marisa J. Beeney

Title:

 

Chief Compliance Officer, Chief Legal Officer and Secretary




 

Signature Page to
First Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

/s/ James Greenfield

Name:

 

James Greenfield

Title:

 

Executive Director

 

 

 

 

 

 

The Lenders

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

 

/s/ James Greenfield

Name:

 

James Greenfield

Title:

 

Executive Director




Signature Page to
First Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as Collateral Agent

 

 

 

 

 

 

By:

 

/s/ Thomas Varcados

Name:

 

Thomas Varcados

Title:

 

Senior Trust Officer

 

 

 

 

 

 

CITIBANK, N.A., as Securities Intermediary

 

 

 

 

 

 

By:

 

/s/ Thomas Varcados

Name:

 

Thomas Varcados

Title:

 

Senior Trust Officer

 

 

 

VIRTUS GROUP, LP, as Collateral Administrator

 

 

 

 

 

 

By:

 

/s/ Mirna Herr

Name:

 

Mirna Herr

Title:

 

Partner

 

 

 

Signature Page to
First Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

CONFORMED LOAN AND SECURITY AGREEMENT





 

 

 

--------------------------------------------------------------------------------

Execution Version

Conformed through First Amendment to Loan and Security Agreement dated as of
February 6, 2019

Execution Version

LOAN AND SECURITY AGREEMENT

dated as of

November 16, 2018

among

BGSL JACKSON HOLE FUNDING LLC

The Lenders Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BLACKSTONE/GSO SECURED LENDING FUND,

as Portfolio Manager

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

 

 

 

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

 

 

 

SECTION 1.01.

Purchases of Portfolio Investments

2327

SECTION 1.02.

Procedures for Purchases and Related Advances

2327

SECTION 1.03.

Conditions to Purchases and Substitutions

2428

SECTION 1.04.

Sales of Portfolio Investments

2529

SECTION 1.05.

Additional Equity Contributions

2731

SECTION 1.06.

Substitutions; Limitations on Sales and Substitutions

2731

SECTION 1.07.

Certain Assumptions relating to Portfolio Investments

2731

SECTION 1.08.

Valuation of Non-USD Obligations and Cash Equivalents denominated in a Permitted
Non-USD Currency Portfolio Investments.

2732

 

 

 

 

ARTICLE II
THE ADVANCES

 

 

 

 

SECTION 2.01.

Financing Commitments

2732

SECTION 2.02.

[Reserved]

2832

SECTION 2.03.

Advances; Use of Proceeds

2832

SECTION 2.04.

Conditions to Effective Date

2933

SECTION 2.05.

Conditions to Advances

3035

SECTION 2.06.

Commitment Increase Request

3137

 

 

 

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

 

 

 

 

SECTION 3.01.

The Advances

3236

SECTION 3.02.

[Reserved]

3540

SECTION 3.03.

Taxes

3540

SECTION 3.04.

Mitigation Obligations.

3843

 

 

 

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

 

 

 

SECTION 4.01.

Interest Proceeds

3944

SECTION 4.02.

Principal Proceeds

4045

SECTION 4.03.

Principal and Interest Payments; Prepayments; Commitment Fee

4046

SECTION 4.04.

MV Cure Account

4147

SECTION 4.05.

Priority of Payments

4247

SECTION 4.06.

Payments Generally

4348

SECTION 4.07.

Termination or Reduction of Financing Commitments

4349

 

 

 

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

 

ARTICLE V
THE PORTFOLIO MANAGER

 

 

 

 

SECTION 5.01.

Appointment and Duties of the Portfolio Manager

4450

SECTION 5.02.

Portfolio Manager Representations as to Eligibility Criteria; Etc

4551

SECTION 5.03.

Indemnification

4551

 

 

 

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

SECTION 6.01.

Representations and Warranties

4551

SECTION 6.02.

Covenants of the Company and the Portfolio Manager

4955

SECTION 6.03.

Amendments of Portfolio Investments, Etc

5561

 

 

 

 

ARTICLE VII
EVENTS OF DEFAULT

 

 

 

 

 

ARTICLE VIII
COLLATERAL ACCOUNTS; NON-USD OBLIGATION ACCOUNTS AND COLLATERAL SECURITY

 

 

 

 

SECTION 8.01.

The Collateral Accounts; Agreement as to Control

5764

SECTION 8.02.

Collateral Security; Pledge; Delivery

5866

 

 

 

 

ARTICLE IX
THE AGENTS

 

 

 

 

SECTION 9.01.

Appointment of Administrative Agent and Collateral Agent

6168

SECTION 9.02.

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

6472

 

 

 

 

ARTICLE X
MISCELLANEOUS

 

 

 

 

SECTION 10.01.

Non-Petition; Limited Recourse

6774

SECTION 10.02.

Notices

6775

SECTION 10.03.

No Waiver

6876

SECTION 10.04.

Expenses; Indemnity; Damage Waiver; Right of Setoff

6876

SECTION 10.05.

Amendments

6977

SECTION 10.06.

Successors; Assignments

6978

SECTION 10.07.

Confidentiality..

7180

SECTION 10.08.

Governing Law; Submission to Jurisdiction; Etc

7280

SECTION 10.09.

Interest Rate Limitation

7281

SECTION 10.10.

PATRIOT Act

7281

SECTION 10.11.

Counterparts

7281

SECTION 10.12.

Headings

7381

SECTION 10.13.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

7381

 

 

 

 

 

--------------------------------------------------------------------------------

- 3 -

 

Schedules

 

 

 

Schedule 1

Transaction Schedule

Schedule 2

Contents of Notice of Acquisition

Schedule 3

Eligibility Criteria

Schedule 4

Concentration Limitations

Schedule 5

Initial Portfolio Investments

Schedule 6

Moody's Industry Classifications

 

Exhibits

Exhibit AForm of Request for Advance

 

 

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT dated as of November 16, 2018 (this "Agreement")
among BGSL JACKSON HOLE FUNDING LLC, as borrower (the "Company"); BLACKSTONE/GSO
SECURED LENDING FUND, as portfolio manager (in such capacity, the "Portfolio
Manager"); the Lenders party hereto; CITIBANK, N.A., in its capacities as
collateral agent (in such capacity, the "Collateral Agent") and securities
intermediary (in such capacity, the "Securities Intermediary"); VIRTUS GROUP,
LP, in its capacity as collateral administrator (in such capacity, the
"Collateral Administrator"); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders hereunder (in such capacity, the
"Administrative Agent").

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain corporate loans and other corporate debt securities (the
"Portfolio Investments"), all on and subject to the terms and conditions set
forth herein.

Furthermore, the Company intends to enter into a Loan Sale and Contribution
Agreement (the "Sale Agreement"), dated on or about the date hereof, between the
Company and the Parent (in such capacity, the "Seller"), pursuant to which the
Company shall from time to time acquire Portfolio Investments from the Seller.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") and its respective successors and permitted
assigns (together with JPMCB, the "Lenders") have agreed to make advances to the
Company ("Advances") hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the "Transaction Schedule").

Accordingly, the parties hereto agree as follows:

Certain Defined Terms

"Account Control Agreement" means the Securities Account Control Agreement,
dated as of November 16, 2018, among the Company, the Administrative Agent, the
Collateral Agent and the Securities Intermediary.

"Additional Distribution Date" has the meaning set forth in Section 4.05.

"Adjusted Applicable Margin" means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 2% per annum.

"Administrative Agent" has the meaning set forth in the introductory section of
this Agreement.

"Advances" has the meaning set forth in the introductory section of this
Agreement.

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company's or the
Portfolio Manager's knowledge, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment.  For the purposes of this

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

definition, control of a Person shall mean the power, direct or indirect, (i) to
vote more than 50% of the securities having ordinary voting power for the
election of directors of any such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

"Agent" has the meaning set forth in Section 9.01.

"Agent Business Day" means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be New York City).

"Agreement" has the meaning set forth in the introductory paragraph hereto.

"Amendment" has the meaning set forth in Section 6.03.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

"Base Rate" means, for any day,(i) with respect to USD denominated Advances, a
rate per annum equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 0.50%0.5% ,
(ii) with respect to CAD denominated Advances, the Canadian Prime Rate and (iii)
with respect to any EUR or GBP denominated Advances, the annual rate of interest
announced from time to time by the Administrative Agent (or an affiliate
thereof) as being its reference rate then in effect for determining interest
rates on commercial loans made by it in the United Kingdom (with respect to
Advances denominated in GBP) or the Euro Zone (with respect to Advances
denominated in EUR).  Any change in the Base Rate due to a change in the Prime
Rate or, the Federal Funds Effective Rate, the Canadian Prime Rate or a rate
specified in clause (iii) above shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.  In the event that thethat any applicable Base Rate is below
zero percent at any time during the term of this Agreement, it shall be deemed
to be zero percent until it exceeds zero percent again.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"Bond" means a debt security that is not a Loan.

 

 

--------------------------------------------------------------------------------

- 3 -

 

"Borrowing Base Test" means a test that will be satisfied on any date of
determination if the following is true:

 

[gf0umixgrbeq000001.jpg]

 

Where:

 

AR = 62%.

 

"Broadly Syndicated Portfolio Investment" means, as of any date of
determination, (a) a Senior Secured Loan or a Second Lien Loan for which at
least two bids can be obtained through LoanX/Markit Group Limited or (b) a debt
security of which at least $2,000,000 in aggregate principal amount has been
traded on TRACE in the thirty (30) calendar days immediately preceding such date
of determination.

"Business Day" means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, (i) with respect to any LIBOR Rate related
provisions herein or the payment or conversion of amounts denominated in GBP,
"Business Day" shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England., (ii) with respect to any provisions
herein relating to the setting of EURIBOR or the calculation or conversion of
amounts denominated in EUR, Business Day shall be deemed to exclude any day on
which banks are required or authorized to be closed in London, England or which
is not a TARGET2 Settlement Day and (iii) with respect to any provisions herein
relating to the calculation or conversion of amounts denominated in CAD,
Business Day shall be deemed to exclude any day on which banks are required or
authorized to be closed in Toronto, Canada.

"CAD" and "C$" mean Canadian dollars.

"CAD Collection Account" means an account, if any, established by the UK Account
Bank in accordance with this Agreement and the Security Trust Deed and
designated as the "CAD Collection Account".

"CAD Unfunded Exposure Account" means, solely to the extent that any Delayed
Funding Term Loan is denominated in CAD, an account, if any, established by the
UK Account Bank in accordance with this Agreement and the Security Trust Deed
and designated as the "CAD Unfunded Exposure Account".

"Calculation Period" means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the last calendar day of March, June, September or December, the period from
and including the related Calculation Period Start Date to but excluding the
Maturity Date).

"Calculation Period Start Date" means the first calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in June 2019.

 

 

--------------------------------------------------------------------------------

- 4 -

 

"Canadian Prime Rate" means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at 10:15 a.m. Toronto time on such day and (ii) the CDOR
Rate, plus 1% per annum.  Any change in the Canadian Prime Rate due to a change
in the PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

"Cap" has the meaning set forth in Section 4.05(a).

"Cash Equivalents" means, any of the following, denominated in USD or, following
a Currency Amendmentthe establishment of the Non-USD Custodial Account, a
Permitted Non-USD Currency for which Non-USD Obligation Accounts have been
established: (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by (x) the United States
Government or (y) in the case of Cash Equivalents credited to any Non-USD
Obligation Account, the government of another Eligible Jurisdiction (other than
Bermuda or the Cayman Islands) having, at the time of the acquisition thereof, a
sovereign debt rating (or its equivalent) of at least "A-1" (short term) or "A+"
(long term) from S&P Global Ratings ("S&P") or at least "P-1" (short term) or
"A1" (long term) from Moody's Investors Service ("Moody's") or (b) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least "A-1"
from S&P Global Ratings ("S&P") or at least "P-1" from Moody's Investors Service
("Moody's"); (iii) commercial paper maturing no more than three months from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least "A-1" from S&P or at least "P-1" from Moody's; (iv)
certificates of deposit or bankers' acceptances maturing within three months
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or, in the case of Cash Equivalents credited to any
Non-USD Obligation Account, the laws of the jurisdiction or any constituent
jurisdiction of another Eligible Jurisdiction (other than Bermuda or the Cayman
Islands) that (a) is at least "adequately capitalized" (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody's.

"CDOR Rate" means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to CAD bankers’ acceptances for a three
month period (or, for purposes of the definition of the term "Canadian Prime
Rate", a thirty day period) that appears on the Reuters Screen CDOR Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:15 a.m. Toronto time on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day (the "Screen Rate"); provided

 

 

--------------------------------------------------------------------------------

- 5 -

 

that if such Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.  

"Change of Control" means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) GSO Asset Management LLC or its
Affiliates shall cease to be the investment advisor of the Parent.

"Charges" has the meaning set forth in Section 10.09.

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral" has the meaning set forth in Section 8.02(a).

"Collateral Accounts" has the meaning set forth in Section 8.01(a).

"Collateral Administrator" has the meaning set forth in the introductory section
of this Agreement.

"Collateral Agent" has the meaning set forth in the introductory section of this
Agreement.

"Collateral Principal Amount" means on any date of determination (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan, as of such date plus (B) the amounts
on deposit in the Collateral Accounts and the Non-USD Obligation Accounts
(including cash and Eligible Investments) representing Principal Proceeds as of
such date minus (C) the aggregate principal balance of all Ineligible
Investments as of such date.

"Collection Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

"Commitment Fee" has the meaning set forth in Section 4.03(d).

 

 

--------------------------------------------------------------------------------

- 6 -

 

"Commitment Increase Date" means the effective date (which shall be a Business
Day) of  an increase of the Financing Commitments in accordance with Section
2.06 pursuant to a Commitment Increase Request which the Administrative Agent
(in its sole discretion) approves in writing (which may be by email).

"Commitment Increase Request" means, on any date during the Reinvestment Period,
the request of the Company in writing (which may be by email) to the
Administrative Agent and the Lenders for an increase of the Financing
Commitments pursuant to Section 2.06.

"Company" has the meaning set forth in the introductory section of this
Agreement.

"Concentration Limitation Excess" means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment (other than any Ineligible Investment) that exceeds any Concentration
Limitation as of such date; provided that the Portfolio Manager (on behalf of
the Company) shall select in its sole discretion which Portfolio Investment(s)
constitute part of the Concentration Limitation Excess; provided further that
with respect to any Delayed Funding Term Loan, the Portfolio Manager shall
select any term Portfolio Investment from the same obligor and/or any funded
portion of the aggregate commitment amount of such Delayed Funding Term Loan
before selecting any unfunded portion of such aggregate commitment amount;
provided further that if the Portfolio Manager does not so select any Portfolio
Investment(s), the applicable portion of the Portfolio Investment(s) resulting
with the greatest degree of compliance with the Borrowing Base Test (in the
reasonable determination of the Administrative Agent) shall make up the
Concentration Limitation Excess.

"Concentration Limitations" has the meaning set forth in Schedule 4.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Credit Risk Party" has the meaning set forth in Article VII.

"Currency" means USD and any Permitted Non-USD Currency.

"Currency Amendment" has the meaning set forth in Section 10.05.

"Currency Shortfall" has the meaning specified in Section 4.06(b).

"Custodial Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

"Default" has the meaning set forth in Section 1.03.

"Delayed Funding Term Loan" means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on or prior to one or more fixed dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but, for
the avoidance of doubt, any such Loan will be a Delayed Funding Term Loan only
until all commitments by the holders thereof to make such future advances to the
obligor thereon expire or are terminated or reduced to zero.

 

 

--------------------------------------------------------------------------------

- 7 -

 

"Deliver" (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

(1)except as provided in clauses (3) or (4) below, in the case of Portfolio
Investments and Eligible Investments and amounts on deposit in the Collateral
Accounts, by (x) causing the Securities Intermediary to indicate by book entry
that a financial asset comprised thereof has been credited to the applicable
Collateral Account and (y) causing the Securities Intermediary to agree,
pursuant to the Account Control Agreement, that it will comply with entitlement
orders originated by the Collateral Agent with respect to each such security
entitlement without further consent by the Company;

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent (except to the extent that the
requirement for consent by any person to the pledge hereunder or transfer
thereof to the Collateral Agent or the Administrative Agent is rendered
ineffective under Section 9-406 of the UCC, no such requirement for consent
exists in the underlying documents or such consent has otherwise been obtained);

(3)in the case of Portfolio Investments consisting of money or instruments (the
"New York Collateral") that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a Person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;

(4)in the case of any account which constitutes a "deposit account" under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent;  and

(5)in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State.

Notwithstanding clauses (1), (3) and (4) above, in the case of all Non-USD
Obligations and Eligible Investments and amounts denominated in a Permitted
Non-USD Currency, the Company shall cause all such Non-USD Obligations that
constitute certificated securities (including securities represented by a global
certificate) or are represented by a loan note or other instrument (if any), and
all Eligible Investments denominated in a Permitted Non-USD Currency, to be
credited to the Non-USD Custodial Account, and shall cause all such cash amounts
to be deposited into the applicable Non-USD Collection Account, in each case, in
accordance with this Agreement and the Security Trust Deed.

"Designated Email Notification Address" means Shaker.choudhury@gsocap.com,
provided that, so long as no Event of Default shall have occurred and be
continuing and no Market Value Event shall have occurred, the Company may, upon
at least five (5) Business Day's written notice to the

 

 

--------------------------------------------------------------------------------

- 8 -

 

Administrative Agent, the Collateral Administrator and the Collateral Agent,
designate any other email address as the Designated Email Notification Address.

"Designated Independent Dealer" means J.P. Morgan Securities LLC; provided that,
so long as no Market Value Event shall have occurred and no Event of Default
shall have occurred and be continuing, the Portfolio Manager may, upon at least
five (5) Business Day's written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate another Independent
Dealer as the Designated Independent Dealer.

"Dollar Equivalent" means, with respect to any Advance denominated in a
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of such Permitted Non-USD Currency of such Advance using the
reciprocal foreign exchange rates obtained as described in the definition of the
term Spot Rate.

"Effective Date" has the meaning set forth in Section 2.04.

"Effective Date Letter" means that certain letter agreement, dated as of the
Effective Date, between the Company and the Administrative Agent.

"Eligibility Criteria" has the meaning set forth in Section 1.03.

"Eligible Assignee" means at the time of any relevant assignment pursuant to
Section 10.06, (i) an Affiliate of the related assignor, (ii) a bank, (iii) an
insurance company or (iv) any Person, other than, in the case of this clause
(iv), (a) any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)) primarily engaged in the business of private investment
management as a business development company, mezzanine fund, private debt fund,
hedge fund or private equity fund, which is in direct or indirect competition
with the Company or the Portfolio Manager, or any Affiliate thereof that is an
investment advisor, (b) any Person controlled by, or controlling, or under
common control with, or which is a sponsor of, a Person referred to in clause
(a) above, or (c) any Person for which a Person referred to in clause (a) above
serves as an investment advisor with discretionary investment authority.

"Eligible Investments" has the meaning set forth in Section 4.01.

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

"ERISA Event" means that (1) any of the Company or the Parent has underlying
assets which constitute "plan assets" within the meaning of the Plan Asset Rules
or (2) any of the Company, the Parent or any ERISA Affiliate sponsors,
maintains, contributes to, is required to contribute to or has any material
liability with respect to any Plan.

 

 

--------------------------------------------------------------------------------

- 9 -

 

"EUR", "Euros" and "€" mean the lawful currency of each state so described in
any EMU Legislation introduced in accordance with the EMU Legislation.

"EURIBOR" means, for each Calculation Period relating to an Advance in EUR, the
Euro interbank offered rate administered by the European Money Markets Institute
(or any other person which takes over the administration of that rate) displayed
on Reuters Screen EURIBOR01 on the Bloomberg Financial Markets Commodities News
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the EUR in the Euro Zone) at
approximately 11:00 a.m., Brussels time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for EUR deposits with a
maturity of three months.  If such rate is not available at such time for any
reason, then EURIBOR for such Calculation Period shall be the rate (which shall
not be less than zero) at which EUR deposits in an amount corresponding to the
amount of such Advance and for the applicable maturity are offered by the
principal Brussels office of the Administrative Agent in immediately available
funds in the Euro Zone interbank market at approximately 11:00 a.m., Brussels
time, two (2) Business Days prior to the commencement of such Calculation
Period.  Notwithstanding anything in the foregoing to the contrary, if EURIBOR
as calculated for any purpose under this Agreement is below zero percent,
EURIBOR will be deemed to be zero percent for such purpose until such time as it
exceeds zero percent again.

"Euro Collection Account" means the account established by the UK Account Bank
in accordance with this Agreement and the Security Trust Deed and designated as
the "Euro Collection Account" with the account number specified in the
Transaction Schedule.

"Euro Unfunded Exposure Account" means, solely to the extent that any Delayed
Funding Term Loan is denominated in Euros, an account, if any, established by
the UK Account Bank in accordance with this Agreement and the Security Trust
Deed and designated as the "Euro Unfunded Exposure Account".

"Event of Default" has the meaning set forth in Article VII.

"Excess Funded Amount" has the meaning set forth in Section 4.03(c)(i).

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts and the Non-USD
Obligation Accounts representing Interest Proceeds over (2) the projected amount
required to be paid pursuant to Section 4.05(a) and (b) on the next Interest
Payment Date, the next Additional Distribution Date or the Maturity Date, as
applicable, in each case, as determined by the Company in good faith and in a
commercially reasonable manner.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance

 

 

--------------------------------------------------------------------------------

- 10 -

 

pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Financing Commitment or Advance or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.03, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Secured Party's failure to comply with Section 3.03(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero percent, such rate shall
be deemed to zero percent for the purposes of this Agreement.

"Financing Commitment" means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender's name on the
Transaction Schedule.

"First Amendment Date" means February 6, 2019.

"Foreign Lender" means a Lender that is not a U.S. Person.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, as applied from time to time by the Company.

"GBP" and "£" mean British Pounds.

"GBP Collection Account" means an account, if any, established by the UK Account
Bank in accordance with this Agreement and the Security Trust Deed and
designated as the "GBP Collection Account".

"GBP Unfunded Exposure Account" means, solely to the extent that any Delayed
Funding Term Loan is denominated in GBP, an account, if any, established by the
UK Account Bank in accordance with this Agreement and the Security Trust Deed
and designated as the "GBP Unfunded Exposure Account".

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative,

 

 

--------------------------------------------------------------------------------

- 11 -

 

judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

"Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
capital leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker's acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as contractual surety and other contingent obligations to purchase,
to provide funds for payment, to supply funds to invest in any Person or
otherwise to assure a creditor against loss.  Notwithstanding the foregoing,
"Indebtedness" shall not include a commitment arising in the ordinary course of
business to purchase a future Portfolio Investment in accordance with the terms
of this Agreement.

"Indemnified Person" has the meaning specified in Section 5.03.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

"Indemnitee" has the meaning set forth in Section 10.04(b).

"Independent Dealer" means any of the following (as such list may be revised
from time to time by mutual agreement of the Company and the Administrative
Agent):  (a)  JPMorgan Securities, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc., Goldman Sachs & Co., Société Générale Securities Services,
Morgan Stanley Smith Barney LLC, Bank of America Merrill Lynch, BNP Paribas
Securities Corp, Barclays Capital Inc., Credit Suisse Securities (UA) LLC, UBS
Financial Services Inc., Wells Fargo Clearing Services, LLC, Jefferies LLC or
RBC Capital Markets LLC or (b) any banking or securities Affiliate of any Person
specified in clause (a), but in no event including the Company or any Affiliate
of the Company.

"Ineligible Investment" means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
"Ineligible Investment" by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved; provided further that (x) any Participation Interest granted under
the Sale Agreement on the Effective Date that has not been elevated to an
absolute assignment on or prior to the 45th calendar day following the Effective
Date (or, if the Company (or the Portfolio Manager on its behalf) has used
commercially reasonable efforts to effect such elevation within such 45 calendar
day period and has been unable to do so, the 90th calendar day following the
Effective Date) and (y) any other Participation Interest that has not been
elevated to an absolute assignment on or prior to the 45th calendar day
following the Trade Date for such Participation

 

 

--------------------------------------------------------------------------------

- 12 -

 

Interest, in each case, shall constitute an Ineligible Investment until the date
on which such elevation has occurred.

"Information" means (i) the Loan Documents and the details of the provisions
thereof and (ii) all information received from the Company or any Affiliate
thereof relating to the Company or its business or any obligor in respect of any
Portfolio Investment in connection with the transactions contemplated by this
Agreement.

"Initial Portfolio Investments" means the Portfolio Investments listed in
Schedule 5.

"Interest Payment Date" has the meaning set forth in Section 4.03(b).

"Interest Proceeds" means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts or the Non-USD Obligation Accounts
(including closing fees, commitment fees, facility fees, late payment fees,
amendment fees, waiver fees, prepayment fees and premiums, ticking fees, delayed
compensation, customary syndication or other up-front fees and customary
administrative agency or similar fees); provided, however, that for the
avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the MV Cure Account or, the Unfunded Exposure Account or any
Non-USD Unfunded Exposure Account or any proceeds therefrom.

"Investment" means (a) the purchase of any debt or equity security of any other
Person, (b) the making of any Loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

"IRS" means the United States Internal Revenue Service.

"JPMCB" has the meaning set forth in the introductory section of this Agreement.

"Lender Participant" has the meaning set forth in Section 10.06(c).

"Lenders" has the meaning set forth in the introductory section of this
Agreement.

"Liabilities" has the meaning set forth in Section 5.03.

"LIBO Rate" means, for each Calculation Period relating to an Advance, the LIBO
Screen Rate denominated in USD or GBP, the rate appearing on the Reuters Screen
LIBOR 01 Page (or, in the case of a GBP denominated Advance, the Reuters Screen
LIBOR 02 Page) on the Bloomberg Financial Markets Commodities News (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the applicable Currency in the

 

 

--------------------------------------------------------------------------------

- 13 -

 

London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period; provided
that if the LIBO Screen Rate shall not be, as the rate for U.S. Dollar deposits
(or, in the case of a GBP denominated Advance, deposits in GBP) with a maturity
of three months.  If such rate is not available at such time for any reason,
then the LIBO Rate for such Calculation Period shall be the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period available that is shorter than three months and (b) the LIBO Screen Rate
for the shortest period available that is longer than three months, in each
case, at such time(which shall not be less than zero) at which U.S. Dollar
deposits (or, in the case of a GBP denominated  Advance, deposits in GBP) in an
amount corresponding to the amount of such Advance and for the applicable
maturity are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period.  Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose under
this Agreement is below zero percent, the LIBO Rate will be deemed to be zero
percent for such purpose until such time as it exceeds zero percent again.

"LIBO Screen Rate"  means, for each Calculation Period relating to an Advance,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal to three months as displayed on such
day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement; provided, further that, with respect to the first
Calculation Period, the LIBO Screen Rate shall be the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period available that is shorter than such Calculation Period and (b) the LIBO
Screen Rate for the shortest period available that is longer than such
Calculation Period, as determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error).

"Lien" means any security interest, lien, charge, pledge, preference or
encumbrance of any kind, in each case securing the payment of obligations,
including tax liens, mechanics' liens and any liens that attach by operation of
law.

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

"Loan Documents" means this Agreement, the Sale Agreement, the Account Control
Agreement, anyeach Non-USD Obligation Security Document and such other
agreements and documents, and any amendments or supplements thereto or
modifications thereof, in each case executed or delivered by the Company or any
Affiliate thereof with or in favor of the Administrative Agent and/or the
Lenders pursuant to the terms of this Agreement or any of the other Loan
Documents and any additional documents delivered by the Company or any Affiliate
thereof to or in favor of the Administrative Agent and/or the Lenders in
connection with any such amendment, supplement or modification.

 

 

--------------------------------------------------------------------------------

- 14 -

 

"Margin Stock" has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

"Market Value" means, on any date of determination, (i) with respect to any
Portfolio Investment (other than a Mezzanine Obligation), the average indicative
bid-side price (expressed as a percentage) determined by LoanX/Markit Group
Limited or TRACE (or, if the Administrative Agent determines in good faith that
such bid price is not available or is not indicative of the actual current
market value, the market value of such Senior Secured Loan or Second Lien Loan
as determined by the Administrative Agent in good faith and in a commercially
reasonable manner) and (ii) with respect to any Mezzanine Obligation, the market
value of such Portfolio Investment as determined by the Administrative Agent in
good faith and in a commercially reasonable manner, in each case, expressed as a
percentage of par.

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager (x) in the case of a dispute using written
executable bid(s), provides the Administrative Agent the executable bid(s) set
forth below no later than 12:00 p.m. New York City time on the second Business
Day following the related date of determination and (y) in the case of a dispute
using a valuation from a Nationally Recognized Valuation Provider, provides the
Administrative Agent with written notice (including via email) of its intention
to initiate such dispute no later than 12:00 p.m. New York City time on the
fifth Business Day following the related date of determination and provides the
valuation set forth below no later than 12:00 p.m. New York City time on the
fifteenth Business Day following the related date of determination (and, in the
case of both clause (x) and clause (y), if such dispute occurs after a Market
Value Trigger Event, provides the executable bid(s) or valuation, as applicable,
to the Administrative Agent not later than the last day of the related Market
Value Cure Period).

If the Portfolio Manager disputes the determination of Market Value with respect
to any Broadly Syndicated Portfolio Investment, the Portfolio Manager may, at
the expense of the Company, obtain written executable bids from two Independent
Dealers (or, if two such bids are not available, one such written executable
bid) for a principal amount of such Portfolio Investment at least equal to the
greater of (x) 10% of the aggregate principal amount of such Portfolio
Investment and (y) $10,000,000 (or such lower amount consented to by the
Administrative Agent in its sole discretion) and submit evidence of such bid(s)
to the Administrative Agent.   If two such executable bids are obtained and
provided to the Administrative Agent, the average of such bids will be the
Market Value of such Portfolio Investment in accordance with the second
succeeding paragraph.  If only one such executable bid is obtained and provided
to the Administrative Agent, the average of such bid and the Market Value
provided by the Administrative Agent in accordance with the first paragraph of
this definition shall be the Market Value of such Portfolio Investment in
accordance with the second succeeding paragraph.

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment other than a Broadly Syndicated Portfolio
Investment, the Portfolio Manager may, with respect to up to three such
Portfolio Investments in each calendar quarter, engage a Nationally Recognized
Valuation Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investments and submit evidence of such valuation to the
Administrative Agent.  Such valuation shall be the Market Value of such
Portfolio Investment in accordance with the immediately succeeding paragraph.

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph and the second preceding paragraph will be the
Market Value for the applicable Portfolio Investment from and after the Business
Day following receipt of notice of the

 

 

--------------------------------------------------------------------------------

- 15 -

 

executable bid(s) or valuation, as applicable, by the Administrative Agent until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Dealer if, in the Administrative
Agent's good faith judgment:  (i) such Independent Dealer is ineligible to
accept assignment or transfer of the relevant Portfolio Investment or portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for such Portfolio Investment, as reasonably
determined by the Administrative Agent; or (ii) such firm bid or such firm offer
is not bona fide.

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio on a monthly basis by the tenth (10th)
calendar day of each month or upon the reasonable request of the Portfolio
Manager (but no more frequently than 4 requests per calendar month).  Any
notification from the Administrative Agent to the Company that the events set
forth in clause (A)(i) of the definition of the term Market Value Event have
occurred and are continuing shall be accompanied by a written statement showing
the then-current Market Value of each Portfolio Investment.

"Market Value Cure" means, on any date of determination, (i) with the consent of
the Administrative Agent (not to be unreasonably delayed), the contribution by
the Parent of additional Portfolio Investments and the Delivery thereof by the
Company to the Collateral Agent pursuant to the terms hereof, (ii) the
contribution by the Parent of cash to the Company and the Delivery thereof by
the Company to the Collateral Agent pursuant to the terms hereof (which amounts
shall be deposited in the MV Cure Account), (iii) the sale by the Company of one
or more Portfolio Investments in accordance with the requirements of this
Agreement, (iv) the prepayment by the Company of an aggregate principal amount
of Advances (together with accrued and unpaid interest thereon) or (v) any
combination of the foregoing clauses (i), (ii), (iii) and (iv), in each case
during the Market Value Cure Period, at the option of the Portfolio Manager, and
in an amount such that immediately after giving effect to all such actions the
Net Advances are less than the product of (a) Net Asset Value and (b) the Market
Value Cure Trigger; provided that, any Portfolio Investment contributed to the
Company in connection with the foregoing must meet all of the applicable
Eligibility Criteria (unless otherwise consented to by the Administrative Agent)
and the Concentration Limitations shall be satisfied immediately after such
contribution.

In connection with any Market Value Cure under clause (i) above, (x) a Portfolio
Investment shall be deemed to have been contributed to the Company if there has
been a valid, binding and enforceable contract for the assignment of such
Portfolio Investment to the Company and, in the reasonable judgment of the
Portfolio Manager, such assignment will settle, in the case of a Loan, within
ten (10) Business Days after the related Trade Date and, in the case of any
other Portfolio Investment, within three (3) Business Days after the related
Trade Date and the Company (or the Portfolio Manager on its behalf) shall use
its commercially reasonable efforts to effect any such assignment within such
time period and (y) the Administrative Agent shall use commercially reasonable
efforts to reply to a request to approve the applicable Portfolio Investment for
contribution within one (1) Business Day of the request by the Company (or the
Portfolio Manager on its behalf) for such approval.

"Market Value Cure Failure" means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

 

--------------------------------------------------------------------------------

- 16 -

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of a Market Value Trigger Event and ending at the close of business
in New York two (2) Business Days thereafter; provided that the Market Value
Cure Period may be extended if (i) the Company has delivered to the
Administrative Agent with a copy to the Collateral Agent and the Collateral
Administrator an MV Cure Extension Request satisfactory to the Administrative
Agent in its sole discretion to extend the Market Value Cure Period by a
specified MV Cure Extension Period and (ii) upon request of the Administrative
Agent (which request may be a standing request) on each Business Day in such MV
Cure Extension Period, the Company has delivered an MV Cure Plan Status
Confirmation to the Administrative Agent; provided, further, that, if on any
date during the MV Cure Extension Period, the Administrative Agent notifies the
Company or the Portfolio Manager that an MV Cure Plan Status Confirmation is not
satisfactory to the Administrative Agent, a Market Value Cure Failure will be
deemed to have occurred on such date.

"Market Value Cure Trigger" has the meaning set forth in the Transaction
Schedule.

"Market Value Event" means (A) the occurrence of both of the following events
(i) a Market Value Trigger Event and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, ten (10) Business Days (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
after the related Trade Date thereof and (ii) in the case of any other Portfolio
Investment, three (3) Business Days (or such longer period of time agreed to by
the Administrative Agent in its sole discretion) after the related Trade Date
thereof.

"Market Value Trigger" has the meaning set forth in the Transaction Schedule.

"Market Value Trigger Event" means an event that shall have occurred if the
Administrative Agent has determined (which determination shall be binding absent
manifest error) and notified the Portfolio Manager in writing as of any date
that the Net Advances exceed the product of (a) the Net Asset Value and (b) the
Market Value Trigger.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Seller or the
Portfolio Manager, (b) the ability of the Company, the Seller or the Portfolio
Manager to perform its obligations under this Agreement or any of the other Loan
Documents or (c) the rights of or benefits available to the Agents or the
Lenders under this Agreement or any of the other Loan Documents.

"Material Amendment" means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon (other than a waiver of the application of the Adjusted Applicable
Margin), or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment (other than a waiver of the application
of the Adjusted Applicable Margin), or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

 

--------------------------------------------------------------------------------

- 17 -

 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

"Maximum Rate" has the meaning set forth in Section 10.09.

"Mezzanine Obligation" means a Portfolio Investment which is not a Senior
Secured Loan or a Second Lien Loan.

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below; provided that, on and after any Commitment Increase
Date, the Minimum Funding Amount shall be the amount set forth in the last row
below plus 80% of the increase in the Financing Commitment resulting from the
Commitment Increase Request:

 

Period Start Date

Period End Date

Minimum Funding Amount (U.S.$)

Effective Date

May 16, 2019

120,000,000

May 17, 2019

Last day of the Ramp-Up Period

150,000,000

First Day following the last day of the Ramp-Up Period

Last day of the Reinvestment Period

240,000,000

 

"MV Cure Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

"MV Cure Extension Period" means a period of up to 10 Business Days requested by
the Company in an MV Cure Extension Request.

"MV Cure Extension Request" means a written request from the Company to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) satisfactory to the Administrative Agent in its sole discretion
requesting to extend the Market Value Cure Period by an MV Cure Extension Period
and proposing a MV Cure Plan, together with any supporting documentation as may
be requested by the Administrative Agent in its reasonable discretion.

"MV Cure Plan" means a proposal by a senior officer of the Portfolio Manager on
behalf of the Company of steps which the Company, the Portfolio Manager and/or
the Parent propose to take to effect a Market Value Cure, which plan may include
a contribution of capital and/or one or more additional Portfolio Investments
from the Parent.

"MV Cure Plan Status Confirmation" means a status update provided by a senior
officer of the Portfolio Manager on behalf of the Company on each Business Day
during the MV Cure Extension Period regarding the progress of the stated MV Cure
Plan, together with any further information or

 

 

--------------------------------------------------------------------------------

- 18 -

 

supporting documentation reasonably requested by the Administrative Agent in
connection with achieving a Market Value Cure.

"Nationally Recognized Valuation Provider" means Lincoln International LLC
(f/k/a Lincoln Partners LLC), Valuation Research Corporation, Alvarez & Marsal,
Duff & Phelps, Houlihan Lokey, Murray Devine and FTI Consulting; provided that
any independent entity providing professional asset valuation services may be
added to this definition by the Company (with the consent of the Administrative
Agent) or added to this definition by the Administrative Agent from time to time
by notice thereof to the Company and the Portfolio Manager; provided, further,
that the Administrative Agent may remove any provider from this definition by
written notice to the Company and the Portfolio Manager so long as, after giving
effect to such removal, there are at least three (or such greater number
consented to by the Administrative Agent in its sole discretion) providers
designated pursuant to this definition.

"Net Advances" means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts and the Non-USD Obligation Accounts (including cash and
Eligible Investments) representing Excess Interest Proceeds and Principal
Proceeds (other than Principal Proceeds that have been identified for use to
settle outstanding Purchase Commitments which have traded but not settled).

"Net Asset Value" means, on any date of determination, the sum of (A) the sum of
the product for each Portfolio Investment, other than, for any Loan, the
unfunded commitment amount of a Delayed Funding Term Loan of (x) the Market
Value of such Portfolio Investment (both owned and in respect of which there is
an outstanding Purchase Commitment that has traded but has not settled)
multiplied by (y) the funded principal amount of such Portfolio Investment plus
(B) the amounts then on deposit in the Unfunded Exposure Account and each
Non-USD Unfunded Exposure Account (including, in each case, cash and Eligible
Investments); provided that, for the avoidance of doubt, (1) the Concentration
Limitation Excess, (2) any Portfolio Investment which has traded but not settled
(x) in the case of a Loan, within ten (10) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) after the
related Trade Date thereof and (y) in the case of any other Portfolio
Investment, within three (3) Business Days (or such longer period of time agreed
to by the Administrative Agent in its sole discretion) after the related Trade
Date thereof and (3) any Ineligible Investments will be excluded from the
calculation of the Net Asset Value and assigned a value of zero for such
purposes.  If the trade date for the sale of a Portfolio Investment (or any
portion thereof) by the Company has occurred, the related settlement date has
not occurred and the Administrative Agent has received satisfactory evidence
that such trade has been entered into (which evidence shall include the sale
price), the Market Value of the portion of such Portfolio Investment which has
been traded (subject to the proviso in the immediately preceding sentence) shall
be deemed to be such sale price for a period of time not exceeding (x) in the
case of a Loan, ten (10) Business Days (or such longer period of time agreed to
by the Administrative Agent in its sole discretion) after the related trade date
for such sale and (y) in the case of any other Portfolio Investment, three (3)
Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) after the related Trade Date for such sale.

"Net Purchased Loan Balance" means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments repurchased by the Parent or an Affiliate
thereof prior to such date.

 

 

--------------------------------------------------------------------------------

- 19 -

 

"New York Collateral" has the meaning set forth in the definition of Deliver.

"Non-Call Period" means the period beginning on, and including, the Effective
Date and ending on, but excluding, the earlier of (i) November 16, 2020 and (ii)
any Non-Call Termination Date.

"Non-Call Termination Date" means (i) any date during the Reinvestment Period on
which (x) the Company (or the Portfolio Manager on its behalf) has submitted at
least ten (10) Notices of Acquisition (including all related information
required to be delivered in connection therewith pursuant to Section 1.02) to
the Administrative Agent in the immediately preceding twelve month period
relating to obligations each of which (A) satisfy all of the Eligibility
Criteria and (B) would not cause any of the Concentration Limitations to be
exceeded on a pro forma basis immediately after giving effect to their proposed
acquisition and (y) the Administrative Agent has failed to approve the Portfolio
Investments proposed to be acquired in at least five (5) of such Notices of
Acquisition within the time period specified in Section 1.02(c); provided that
if the Administrative Agent initially does not approve but then subsequently
approves any such Portfolio Investment, it shall be deemed an approval of such
Portfolio Investment to the extent that the applicable Portfolio Investment is
subsequently purchased by the Company or (ii) any Lender requests compensation
under Section 3.01(e) or (f), or the Company is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.03.

"Non-USD Collection Accounts" means the Euro Collection Account and any GBP
Collection Account and/or CAD Collection Account.

"Non-USD Custodial Account" means an account, if any, established by the UK
Custodian in accordance with this Agreement and the Security Trust Deed and
designated as the "Non-USD Custodial Account".

"Non-USD Obligation Accounts" has the meaning set forth in Section 10.05" means
any Portfolio Investment denominated in a Permitted Non-USD Currency.

"Non-USD Obligation Accounts" means the Euro Collection Account and, if
established in compliance with this Agreement and the Security Trust Deed, any
(i) the Non-USD Custodial Account, (ii) the GBP Collection Account, (iii) GBP
Unfunded Exposure Account, (iv) any CAD Collection Account, (v) the CAD Unfunded
Exposure Account and/or (vi) the Euro Unfunded Exposure Account.

"Non-USD Obligation Security Documents" has the meaning set forth in Section
10.05.means the Security Trust Deed and any other security, account, custody or
similar agreement entered into by any of the parties hereto in connection with a
Currency Amendment occurring after the First Amendment Date.

"Non-USD Unfunded Exposure Accounts" means any Euro Unfunded Exposure Account,
GBP Unfunded Exposure Account and/or CAD Unfunded Exposure Account.

"Notice of Acquisition" has the meaning set forth in Section 1.02(a).

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest

 

 

--------------------------------------------------------------------------------

- 20 -

 

under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Advance or Loan Document).

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

"Parent" means Blackstone/GSO Secured Lending Fund.

"Participant Register" has the meaning specified in Section 10.06(d).

"Participation Interest" means a participation interest in a Loan.

"PATRIOT Act" has the meaning set forth in Section 2.04(f).

"Permitted Distribution" means, on any Business Day, distributions of (x)
Interest Proceeds, (y) prior to the last day of the Reinvestment Period,
Principal Proceeds representing proceeds of the initial Advance and/or (z)
following the last day of the Ramp-Up Period and prior to the last day of the
Reinvestment Period, other Principal Proceeds (in each case, at the discretion
of the Company) to the Parent (or other permitted equity holders of the
Company); provided that amounts may be distributed pursuant to this definition
only to the extent of available Excess Interest Proceeds and/or Principal
Proceeds and only so long as (i) no Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Market Value Event shall have occurred (or would occur after giving
effect to such Permitted Distribution), (iii) the Borrowing Base Test is
satisfied immediately prior to and immediately after giving effect to such
Permitted Distribution), (iv) the Company gives at least two (2) Business Days'
prior written notice thereof to the Administrative Agent, (v) not more than five
Permitted Distributions are made in any single Calculation Period and (vi) the
Company confirms in writing (which may be by email) to the Administrative Agent,
and the Administrative Agent confirms in writing (which may be by email and
which the Administrative Agent shall provide promptly upon its verification that
the conditions to a Permitted Distribution are satisfied) to the Collateral
Agent and the Collateral Administrator, that the conditions to a Permitted
Distribution set forth herein are satisfied.  Nothing in this definition shall
limit the right or ability of the Company to make a Permitted RIC Distribution
at any time.

"Permitted Lien" means any of the following:  (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen's,
warehousemen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) Liens
granted pursuant to or by the Loan Documents, (d) judgement Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management, operating account arrangements and netting
arrangements, (f) with respect to collateral underlying any Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the underlying instruments related to such Portfolio Investment, (g) as to any
agented Portfolio Investment, Liens in favor of the agent on behalf of all the
lenders to the related obligor and (h) Liens of clearing agencies,
broker-dealers and

 

 

--------------------------------------------------------------------------------

- 21 -

 

similar Liens incurred in the ordinary course of business, provided that such
Liens (x) attach only to the securities (or proceeds) being purchased or sold
and (y) secure only obligations incurred in connection with such purchase or
sale, and not any obligation in connection with financing.

"Permitted Non-USD Currency" means Euros and, following the establishment of the
related Non-USD Obligation Accounts in accordance with this Agreement and the
Security Trust Deed and, if required pursuant to Section 10.05, execution and
delivery of a related Currency Amendment, Canadian Dollars, Euro and British
PoundsCAD and/or GBP.

"Permitted Non-USD Currency Equivalent" means, with respect to any amount in
USD, the amount of any Permitted Non-USD Currency that could be purchased with
such amount of USD using the reciprocal foreign exchange rate(s) obtained as
described in the definition of the term Spot Rate.

"Permitted RIC Distribution" means distributions to the Parent (from the
Collection Account or otherwise) to the extent required to allow the Parent to
make sufficient distributions to qualify as a regulated investment company and
to otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company’s liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto) or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company’s liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a RIC under the Code, (B) after the occurrence and
during the continuance of an Event of Default, the amount of Permitted Tax
Distributions made in any calendar quarter shall not exceed U.S.$1,500,000 (or
such greater amount consented to by the Administrative Agent in its sole
discretion) and (C) amounts may be distributed pursuant to this definition only
to the extent of available Excess Interest Proceeds and/or Principal Proceeds
and only so long as (x) the Borrowing Base Test is satisfied immediately prior
to and immediately after giving effect to such Permitted RIC Distribution
(unless otherwise consented to by the Administrative Agent in its sole
discretion) and (y) the Company gives at least two (2) Business Days' prior
written notice thereof to the Administrative Agent, the Collateral Agent and the
Collateral Administrator.

"Permitted Working Capital Lien" has meaning set forth in the definition of
"Senior Secured Loan".

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

 

--------------------------------------------------------------------------------

- 22 -

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

"Portfolio" means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

"Portfolio Investments" has the meaning set forth in the introductory section of
this Agreement.

"Portfolio Manager" has the meaning set forth in the introductory section of
this Agreement.

"Primary Management Fee" means, with respect to any Interest Payment Date, the
fee payable to the Portfolio Manager for services rendered during the related
Calculation Period hereunder, which shall be equal to one-fourth of the product
of (i) the Primary Management Fee Percentage multiplied by (ii) the average of
the values of the aggregate principal amount of the Portfolio Investments (other
than Ineligible Investments) on the first day and the last day of the related
Calculation Period.  For the avoidance of doubt, the Portfolio Manager may waive
or defer the payment of any Primary Management Fee in its sole discretion.

"Primary Management Fee Percentage" means 0.30% per annum.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

"Principal Proceeds" means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Collateral Accounts and the Non-USD Obligation Accounts (including cash
contributed by the Company), in each case other than Interest Proceeds or
amounts on deposit in the Unfunded Exposure Account, any Non-USD Unfunded
Exposure Account or any proceeds thereof.

"Priority of Payments" has the meaning set forth in Section 4.05.

"Proceeding" has the meaning set forth in Section 10.08(b).

"Purchase" means each acquisition of a Portfolio Investment hereunder (other
than by Substitution), including, for the avoidance of doubt, by way of a
contribution by the Parent to the Company pursuant to the Sale Agreement.

"Purchase Commitment" has the meaning set forth in Section 1.02(a).

"Ramp-Up Period" means the period from and including the Effective Date to, but
excluding, August 16, 2019.

"Reference Rate" means (i) with respect to Advances denominated in USD and
related calculations, the applicable LIBO Rate, (ii) with respect to Advances
denominated in CAD and related calculations, the CDOR Rate, (iii) with respect
to Advances denominated in GBP and related calculations, the applicable LIBO
Rate and (iv) with respect to Advances denominated in EUR and related

 

 

--------------------------------------------------------------------------------

- 23 -

 

calculations, EURIBOR.  The Reference Rate shall be determined by the
Administrative Agent (and notified to the Collateral Administrator), and such
determination shall be conclusive absent manifest error.

"Register" has the meaning set forth in Section 3.01(c).

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) November 16,
2021, (ii) the date on which a Market Value Event occurs (unless waived by the
Administrative Agent in its sole discretion) and (iii) the date on which an
Event of Default occurs; provided that, in the case of this clause (iii), with
the written consent of the Required Lenders and the Administrative Agent (which
consent may be granted or withheld in their respective sole discretion), at the
request of the Portfolio Manager, the Reinvestment Period may be reinstated if
such Event of Default is waived or is cured prior to any declaration of the
Secured Obligations as due and payable pursuant to Article VII as a result of
such Event of Default.

"Related Parties" has the meaning set forth in Section 9.01.

"Request for Advance" has the meaning set forth in Section 2.03(d).

"Required Lenders" means Lenders holding 50.1% or more of the sum of (i) the
aggregate principal amount of the outstanding Advances plus (ii) the aggregate
undrawn amount of the outstanding Financing Commitments.

"Responsible Officer" means (i) with respect to the Collateral Agent, any
officer of the Collateral Agent customarily performing functions with respect to
corporate trust matters and, with respect to a particular corporate trust matter
under this Agreement, any other officer to whom such matter is referred because
of such officer's knowledge of and familiarity with the particular subject in
each case, having direct responsibility for the administration of this
Agreement, (ii) with respect to the Collateral Administrator, any officer of the
Collateral Administrator customarily performing functions with respect to
collateral administration matters and, with respect to a particular matter under
this Agreement, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject in each
case, having direct responsibility for the administration of this Agreement and
(iii) with respect to the Company or the Portfolio Manager, any officer thereof
(or, in the case of the Company, any officer of the Parent) having direct
responsibility for the administration of this Agreement.

"Restricted Payment" means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

"Revolving Loan" means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines) that under the
underlying instruments relating thereto may require one or more future advances
to be made to the obligor by a creditor, but any such Loan will be a Revolving
Loan only until all commitments by the holders thereof to make advances to the
obligor thereon expire or are terminated or are irrevocably reduced to zero.

"Sale Agreement" has the meaning set forth in the introductory section of this
Agreement.

 

 

--------------------------------------------------------------------------------

- 24 -

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty's
Treasury of the United Kingdom or any other relevant sanctions authority.

"Second Lien Loan" means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens permitted under the related underlying instruments that are reasonable and
customary for similar Loans) under Applicable Law (other than a Loan that is
second priority to a Permitted Working Capital Lien) and (ii) the Portfolio
Manager determines in good faith that the value of the collateral securing the
Loan (including based on enterprise value) on or about the time of origination
or acquisition by the Company equals or exceeds the outstanding principal
balance of the Loan plus the aggregate outstanding balances of all other Loans
of equal or higher seniority secured by the same collateral.

"Secondary Management Fee" means, with respect to any Interest Payment Date, the
fee payable to the Portfolio Manager for services rendered during the related
Calculation Period hereunder, which shall be equal to one-fourth of the product
of (i) the Secondary Management Fee Percentage multiplied by (ii) the average of
the values of the aggregate principal amount of the Portfolio Investments (other
than Ineligible Investments) on the first day and the last day of the related
Calculation Period.  For the avoidance of doubt, the Portfolio Manager may waive
or defer the payment of any Secondary Management Fee in its sole discretion.

"Secondary Management Fee Percentage" means 0.45% per annum.

"Secured Obligation" has the meaning set forth in Section 8.02(a).

"Secured Party" has the meaning set forth in Section 8.02(a).

"Securities Intermediary" has the meaning set forth in the introductory section
of this Agreement.

"Security Trust Deed" means the Security Trust Deed, dated as of the First
Amendment Date, among the Company, the Collateral Agent, the Administrative
Agent, the UK Account Bank and the UK Custodian.

"Seller" has the meaning set forth in the introductory section of this
Agreement.

 

 

--------------------------------------------------------------------------------

- 25 -

 

"Senior Secured Loan" means any Loan or Bond, that (i) is not (and is not
expressly permitted by its terms to become) contractually subordinate in right
of payment to any obligation of the obligor in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings (other than
pursuant to a Permitted Working Capital Lien and customary waterfall provisions
contained in the applicable loan agreement or indenture), (ii) is secured by a
pledge of collateral, which security interest is (a) validly perfected and first
priority under Applicable Law (subject to liens permitted under the applicable
credit agreement that are reasonable for similar Loans or Bonds, and liens
accorded priority by law in favor of any Governmental Authority) or (b)(1)
validly perfected and second priority in the accounts, documents, instruments,
chattel paper, letter-of-credit rights, supporting obligations, deposit
accounts, investments accounts (as such terms are defined in the UCC) and any
other assets securing any Working Capital Revolver under Applicable Law and
proceeds of any of the foregoing (a first priority lien on such assets a
"Permitted Working Capital Lien") and (2) validly perfected and first priority
(subject to liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans or Bonds) in all other collateral
under Applicable Law, and (iii) the Portfolio Manager determines in good faith
that the value of the collateral for such Loan or Bond (including based on
enterprise value) on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan or Bond plus the aggregate outstanding
balances of all other Loans or Bonds of equal or higher seniority secured by a
first priority Lien over the same collateral.  

"Settlement Date" has the meaning set forth in Section 1.03.

"Solvent" means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person's debt (including contingent
liabilities) does not exceed the present fair value of such Person's present
assets; (b) such Person's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise).  For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

"Specified Matter" means any Amendment of a Portfolio Investment that (a)
reduces the principal amount of such Portfolio Investment, (b) reduces the rate
of interest payable on such Portfolio Investment, (c) postpones the due date of
any scheduled payment or distribution in respect of such Portfolio Investment,
(d) alters the pro rata allocation or sharing of payments or distributions
required by any related underlying instrument in a manner adverse to the
Company, (e) releases any material guarantor of such Portfolio Investment from
its obligations, (f) terminates or releases any lien on a material portion on
the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such underlying instrument specifying the number or percentage
of lenders required to effect any of the foregoing or (h) materially changes any
financial covenant.

"Spot Rate" means, as of any date of determination after the execution of aand
with respect to any then-current Permitted Non-USD Currency Amendment, (x) with
respect to actual currency exchange between USD and CAD, Euros or GBP and the
calculations made pursuant to Section 1.08(b), the applicable currency-USD rate
available through Citibank, N.A.'s banking facilities (or, if Citibank, N.A. has
notified the Administrative Agent and the Company that it will no longer provide
such services or if Citibank, N.A. or one of its Affiliates is no longer the
Collateral Agent, through such other source agreed to by the Administrative
Agent in writing) at the time of such exchange or calculation and (y) with
respect to all other purposes between USD and CAD, Euros or GBP, the applicable
currency-USD spot rate that appeared on the Bloomberg screenBFIX page of
Bloomberg Professional Service (or any successor thereto) (or such other
recognized service or publication used by the Collateral Administrator

 

 

--------------------------------------------------------------------------------

- 26 -

 

for purposes of determining currency spot rates in the ordinary course of its
business from time to time) for such currency at 5:00 p.m. New York City time on
the immediately preceding Business Day, as determined by the Collateral
Administrator.  The determination of the Spot Rate shall be conclusive absent
manifest error.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that notwithstanding any provision herein to the
contrary, the term "Subsidiary" shall not include any Person that constitutes an
investment held by the Company in the ordinary course of business and that is
not, under GAAP, consolidated on the financial statements of the Company.

"Substitute Portfolio Investment" has the meaning set forth in Section 1.06.

"Substitution" has the meaning set forth in Section 1.06.

"Substitution Date" has the meaning set forth in Section 1.03.

"TARGET2 Settlement Day" means any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer (TARGET2) system is open.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Trade Date" has the meaning set forth in Section 1.03.

"Transaction Schedule" has the meaning set forth in the introductory section of
this Agreement.

"UCC" means the Uniform Commercial Code in effect in the State of New York.

"UK Account Bank" means Citibank, N.A., in its capacity as account bank under
the Security Trust Deed.

"UK Custodian" means Citibank, N.A., in its capacity as custodian under the
Security Trust Deed.

"Uncertificated Security" has the meaning set forth in the UCC.

"Unfunded Exposure Account" means the account established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of funds
used to cash collateralize the Unfunded Exposure Amount and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan, an amount equal to the aggregate amount of all
unfunded commitments

 

 

--------------------------------------------------------------------------------

- 27 -

 

(after the execution of a Currency Amendment, in the case of unfunded
commitments denominated in CAD, Euro and GBP, converted to USD at the Spot Rate
on such date of determination) associated with such Delayed Funding Term Loan.

"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount for
all Portfolio Investments minus the amounts on deposit in the Unfunded Exposure
Account and any Non-USD Unfunded Exposure Account.

"Unfunded Exposure Shortfall Amount" means, on any date of determination, (i)
during the Reinvestment Period, the excess of the Unfunded Exposure Shortfall
over  2.5% of the Collateral Principal Amount and (ii) after the Reinvestment
Period, the Unfunded Exposure Shortfall.

"USD" and "$" mean U.S. dollars.

"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning set forth in Section 3.03(f).

"Working Capital Revolver" means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor's total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).

ARTICLE I
THE PORTFOLIO INVESTMENTS

SECTION 1.01.Purchases of Portfolio Investments.

On the Effective Date, the Company may acquire the Initial Portfolio
Investments, subject to the conditions specified in this Agreement.  From time
to time during the Reinvestment Period, the Company may Purchase additional
Portfolio Investments, or request that Portfolio Investments be Purchased for
the Company's account, all on and subject to the terms and conditions set forth
herein.

SECTION 1.02.Procedures for Purchases and Related Advances.

(a)Timing of Notices of Acquisition.  No later than five (5) Agent Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment (other than an Initial Portfolio
Investment) be made by it or for its account (a "Purchase Commitment"), the
Portfolio Manager, on behalf of the Company, shall deliver to the Administrative
Agent a notice of acquisition (a "Notice of Acquisition").

(b)Contents of Notices of Acquisition.  Each Notice of Acquisition shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent, the
Portfolio Manager and the Company may reasonably agree (which shall initially be
the format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request to the extent such
information is available to the Portfolio Manager.

 

 

--------------------------------------------------------------------------------

- 28 -

 

(c)Eligibility of Portfolio Investments.  The Administrative Agent shall have
the right, on behalf of all Lenders, to request additional information regarding
any proposed Portfolio Investment.  The Administrative Agent shall notify the
Portfolio Manager and the Company of its approval or failure to approve each
Portfolio Investment proposed to be acquired pursuant to a Notice of Acquisition
(and, if approved, an initial determination of the Market Value for such
Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Notice of Acquisition and any
information reasonably requested in connection therewith); provided that (i) any
Initial Portfolio Investment shall be deemed to be approved by the
Administrative Agent and (ii) the failure of the Administrative Agent to notify
the Portfolio Manager and the Company of its approval in accordance with this
Section 1.02(c) shall be deemed to be a disapproval of such proposed
acquisition.

(d)The failure of the Administrative Agent to approve the acquisition of a
Portfolio Investment will not prohibit the Company from acquiring such Portfolio
Investment (subject to the conditions set forth in Section 1.03); provided that
any Portfolio Investment not so approved prior to its Trade Date shall be deemed
to be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment is so approved.

(e)To the extent that the Administrative Agent has approved a Notice of
Acquisition with respect to a Portfolio Investment, the Settlement Date for such
Portfolio Investment has not yet occurred and there has been a change of the
financial sponsor for such Portfolio Investor (and no other change to the terms
thereof), the Administrative Agent shall use commercially reasonable efforts to
provide a response to any revised Notice of Acquisition with respect thereto
within two (2) Agent Business Days of its receipt of such revised Notice of
Acquisition.

SECTION 1.03.Conditions to Purchases and Substitutions.

No Purchase Commitment, Purchase or Substitution shall be entered into or made
unless each of the following conditions is satisfied (or waived by the
Administrative Agent in its sole discretion) as of the date on which such
Purchase Commitment is entered into or such Purchase would otherwise be made
(such Portfolio Investment's "Trade Date") (it being understood that the Trade
Date for a Delayed Funding Term Loan Purchased by the Company is the date on
which the Company enters into a trade ticket to acquire such Delayed Funding
Term Loan) or, in the case of a Substitution, the date on which the Company
consummates a Substitution (the "Substitution Date"):

(1)the information contained in the Notice of Acquisition accurately describes,
in all material respects, such Portfolio Investment and such Portfolio
Investment satisfies the eligibility criteria set forth in Schedule 3 (the
"Eligibility Criteria");

(2)with respect to a Purchase, the proposed Settlement Date for such Portfolio
Investment is not later than (i) in the case of a Loan, the date that is ten
(10) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

 

--------------------------------------------------------------------------------

- 29 -

 

(3)no Market Value Event has occurred and no Event of Default or event that,
with notice or lapse of time or both, would constitute an Event of Default (a
"Default"), has occurred and is continuing, and the Reinvestment Period has not
otherwise ended; and

(4)immediately after giving pro forma effect to the Purchase or Substitution of
such Portfolio Investment and the related Advance, the Borrowing Base Test is
satisfied.

If the above conditions to a Purchase Commitment, a Purchase or a Substitution
are satisfied or waived by the Administrative Agent, the Portfolio Manager shall
determine, in consultation with the Administrative Agent, the date on which such
Purchase (if any) or Substitution shall settle (the "Settlement Date" for such
Portfolio Investment).  With respect to a Purchase, promptly following the
Settlement Date for a Portfolio Investment (or, in the case of a Portfolio
Investment that is a Participation Interest, the date on which such
Participation Interest is elevated to a full assignment) and its receipt
thereof, the Collateral Agent shall provide to the Administrative Agent a copy
of the executed assignment agreement (or, in the case of a Portfolio Investment
that is not a Loan, the executed purchase agreement or similar instrument)
pursuant to which such Portfolio Investment was assigned, sold or otherwise
transferred to the Company.

SECTION 1.04.Sales of Portfolio Investments.

The Company will not sell, transfer or otherwise dispose of any Portfolio
Investment or any other asset without the prior consent of the Administrative
Agent (acting at the direction of the Required Lenders), except that (a) (i)
following the last day of the Ramp-Up Period and subject to Section 6.02(w), the
Company may sell any Portfolio Investment (including any Ineligible Investment)
or other asset without such consent so long as, (x) immediately after giving
effect thereto, no Market Value Event has occurred, no Event of Default has
occurred and is continuing and no Default or Event of Default would occur as a
result of such sale and (y) the sale of such asset by the Company shall be on an
arm's-length basis and in accordance with the Portfolio Manager's standard
market practices and (ii) if the Company wishes to sell any Portfolio Investment
prior to the last day of the Ramp-Up Period, in conjunction with its request for
the consent of the Administrative Agent, the Company (or the Portfolio Manager
on its behalf) shall certify to the Administrative Agent that such sale is being
undertaken due to a significant decline in the credit quality of the applicable
Portfolio Investment (in the reasonable determination of the Portfolio Manager)
and clauses (x) and (y) of the immediately preceding sentence are satisfied with
respect to such sale, (b) the Company may sell, transfer or dispose of Portfolio
Investments in accordance with the Sale Agreement in the event a breach of one
or more representations, warranties, undertakings or covenants made by the
Seller with respect thereto, (c) the Company may effect Substitutions in
accordance with Section 1.06 and (d) the Company may sell, transfer or dispose
of Portfolio Investments at a price at least equal to par to the extent required
by the terms of the applicable underlying documents.  In addition, within two
(2) Business Days of any Delayed Funding Term Loan with an unfunded commitment
becoming an Ineligible Investment, the Company, subject to clauses (x) and (y)
in the immediately preceding sentence, shall sell such Delayed Funding Term Loan
and shall pay any amount required to be paid to the transferee as consideration
in connection with such sale.

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04):  (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Collateral Accounts or the Non-USD
Obligation Accounts) without the prior written consent of the Administrative
Agent (which consent may be granted or withheld in the sole discretion of the
Administrative Agent), (ii) following the occurrence of a Market Value Event,
the Company shall use commercially reasonable efforts to sell Portfolio
Investments (individually or in lots,

 

 

--------------------------------------------------------------------------------

- 30 -

 

including a lot comprised of all of the Portfolio Investments) at the sole
direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that the Administrative Agent shall only require
sales at the direction of the Required Lenders and at least equal to the
then-current fair market value and in accordance with the Administrative Agent's
standard market practices) and the proceeds from such sales shall be used to
prepay the Advances outstanding hereunder and (iii) following the occurrence of
a Market Value Event, the Portfolio Manager shall have no right to act on behalf
of, or otherwise direct, the Company, the Administrative Agent, the Collateral
Agent or any other Person in connection with a sale of Portfolio Investments
pursuant to any provision of this Agreement except with the prior written
consent of the Administrative Agent.  With respect to any sale of a Portfolio
Investment the trade date of which was prior to the occurrence of an Event of
Default or Market Value Event, as applicable, and the settlement date is
scheduled to occur on a date following such Event of Default or Market Value
Event, the Administrative Agent shall consent to such sale so long as all
applicable criteria set forth in the immediately preceding paragraph were
satisfied as of the trade date for such sale.

Any prepayments made pursuant to this paragraph shall automatically reduce the
Financing Commitments as provided in Section 4.07(c).

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

(i)notify the Company at the Designated Email Notification Address promptly upon
distribution of bid solicitations regarding the sale of such Portfolio
Investments; and

(ii)direct the Company to sell such Portfolio Investments to the Designated
Independent Dealer if the Designated Independent Dealer provides the highest bid
in the case where bids are received in respect of the sale of such Portfolio
Investments, it being understood that if the Designated Independent Dealer
provides a bid to the Administrative Agent that is the highest bona fide bid to
purchase a Portfolio Investment on a line-item basis where such Portfolio
Investment is part of a pool of Portfolio Investments for which there is a bona
fide bid on a pool basis proposed to be accepted by the Administrative Agent (in
its sole discretion), then the Administrative Agent shall accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent Dealer if,
in the Administrative Agent's judgment (acting reasonably):

(A)either:

(x)the Designated Independent Dealer is ineligible to accept assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for the relevant Portfolio Investments; or

(y)the Designated Independent Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, to it; or

 

 

--------------------------------------------------------------------------------

- 31 -

 

(B)such bid is not bona fide, including, without limitation, due to (x) the
insolvency of the Designated Independent Dealer or (y) the inability, failure or
refusal of the Designated Independent Dealer to settle the purchase of the
relevant Portfolio Investments or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales).  None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Securities Intermediary, the Collateral Agent or any
Affiliate of any thereof shall incur any liability to the Company, the Portfolio
Manager, any Lender or any other Person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any Person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate Applicable Law.

SECTION 1.05.Additional Equity Contributions.

The Parent may, but shall have no obligation to, at any time or from time to
time make a capital contribution to the Company for any purpose, including for
the purpose of curing any Default or Event of Default, in connection with a
Market Value Cure, satisfying any Borrowing Base Test, enabling the acquisition
or sale of any Portfolio Investment or satisfying any conditions under Section
2.04. Each contribution shall either be made (a) in cash, (b) by assignment and
contribution of Cash Equivalents and/or (c) by assignment and contribution of a
Portfolio Investment that satisfies all of the Eligibility Criteria and the
Concentration Limitations and could otherwise be sold to the Company in
compliance with this Agreement.  

SECTION 1.06.Substitutions; Limitations on Sales and Substitutions.

The Company may replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a "Substitution" and such new Portfolio Investment, a
"Substitute Portfolio Investment") so long as the Company has submitted a Notice
of Acquisition and all other applicable conditions precedent set forth in
Section 1.03 have been satisfied with respect to each Substitute Portfolio
Investment to be acquired by the Company in connection with such Substitution.
In no event shall the aggregate outstanding balance of Portfolio Investments in
the Portfolio subject to a Substitution, together with the aggregate outstanding
balance of Portfolio Investments sold to the Seller by the Company pursuant to
Section 1.04 of this Agreement, exceed 20% of the Net Purchased Loan Balance
measured as of the date of such sale.

SECTION 1.07.Certain Assumptions relating to Portfolio Investments.

For purposes of all calculations hereunder, any Portfolio Investment for which
the trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

 

 

--------------------------------------------------------------------------------

- 32 -

 

SECTION 1.08.Currency Equivalents Generally.  

SECTION 1.08.Valuation of Permitted Non-USD Currency Portfolio Investments.

For(a)Except as set forth in clause (b) and Section 4.06(b), for purposes of all
valuations and calculations hereunder, after the execution of a Currency
Amendmentunder the Loan Documents, the principal amount and Market Value of all
Portfolio Investments and Cash EquivalentsEligible Investments denominated in a
Permitted Non-USD Currency and proceeds denominated in a Permitted Non-USD
Currency on deposit in any Non-USD Obligation Account shall be converted to USD
at the Spot Rate in accordance with the definition of such term in consultation
with the Administrative Agent on the applicable date of valuation or
calculation, as applicable.

(b)Except as provided in Section 4.06(b), for purposes of determining (i)
whether the amount of any Advance, together with all other Advances then
outstanding or to be made at the same time as such Advances, would exceed the
aggregate amount of the Financing Commitments, (ii) the aggregate unutilized
amount of the Financing Commitments, (iii) the limitations on the portion of the
Financing Limit and the Financing Commitment that may be utilized in Permitted
Non-USD Currencies and (iv) the outstanding aggregate principal amount of
Advances, the outstanding principal amount of any Advances that are denominated
in a Permitted Non-USD Currency shall be deemed to be the Dollar Equivalent of
the amount of the Permitted Non-USD Currency of such Advances determined as of
the date such Advances were made.  Wherever in this Agreement in connection with
an Advance, an amount, such as a required minimum or multiple amount, is
expressed in U.S. dollars, but such Advance is denominated in a Permitted
Non-USD Currency, such amount shall be the applicable Permitted Non-USD Currency
Equivalent of such U.S. dollar amount (rounded to the nearest 1,000 units of the
applicable Permitted Non-USD Currency).

ARTICLE II
THE AdvanceS

SECTION 2.01.Financing Commitments.

Subject to the terms and conditions set forth herein, only during the
Reinvestment Period, each Lender hereby severally agrees to make available to
the Company Advances, in U.S. dollars,a Currency in an aggregate amount
outstanding not exceeding the amount of such Lender's Financing Commitment.  The
Financing Commitments shall terminate on the earliest of (a) the last day of the
Reinvestment Period, (b) the Maturity Date and (c) the occurrence of a Market
Value Event.

SECTION 2.02.[Reserved].

SECTION 2.03.Advances; Use of Proceeds.

(a)Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 and/or an Advance set forth in
Section 2.05 as of (i) both the related Trade Date and Settlement Date and/or
(ii) the Advance date, as applicable, the Lenders will (ratably in accordance
with their respective Financing Commitments) make the applicable Advance
available to the Company on the related Settlement Date (or otherwise on the
related Advance date if no Portfolio Investment is being acquired on such date)
as provided herein.

(b)Except as expressly provided herein, the failure of any Lender to make any
Advance required hereunder shall not relieve any other Lender of its obligations
hereunder.  If any Lender shall fail to provide any Advance to the Company
required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter

 

 

--------------------------------------------------------------------------------

- 33 -

 

received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations hereunder until all such unsatisfied obligations are
fully paid.

(c)Subject to Section 2.03(e), the Company shall use the proceeds of the
Advances received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans in accordance with the underlying
instruments relating thereto; provided that, if the proceeds of an Advance are
deposited in the Collection Account or a Non-USD Collection Account as provided
in Section 3.01 prior to or on the expected Settlement Date for any Portfolio
Investment but the Company is unable to Purchase such Portfolio Investment on
the related expected Settlement Date, or if there are proceeds of such Advance
remaining after such Purchase, then, subject to Section 3.01(a), upon written
notice from the Portfolio Manager, the Collateral Agent shall apply such
proceeds on such date as provided in Section 4.05.  The proceeds of the Advances
shall not be used for any other purpose.  Notwithstanding the foregoing, if the
purchase price of a Portfolio Investment with respect to which a Notice of
Acquisition has been approved by the Administrative Agent and which could
otherwise have been acquired with the proceeds of a related Advance in
compliance with Section 2.05 and the other applicable requirements of this
Agreement is instead paid by the Parent or its Affiliate on the designated
Settlement Date, the Company may use the proceeds of such Advance to repay the
Parent or such Affiliate for the amount of the purchase price for such Portfolio
Investment advanced by such Person.

(d)With respect to any Advance, the Portfolio Manager on behalf of the Company
shall submit a request substantially in the form of Exhibit A (a "Request for
Advance") to the Lenders and the Administrative Agent, with a copy to the
Collateral Agent and the Collateral Administrator, not later than 2:00 p.m. New
York City time, one (1) Business Day prior to the Business Day specified as the
date on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01.  Any requested Advance shall be in an amount such that,
immediately after giving effect thereto and the related purchase (if any) of the
applicable Portfolio Investment(s), the Borrowing Base Test is satisfied.

(e)If two Business Days prior to the end of the Reinvestment Period there exists
any Unfunded Exposure Shortfall, then the Portfolio Manager, on behalf of the
Company, shall be deemed to have requested an Advance in the applicable Currency
on such date, and the Lenders shall make a corresponding Advance on the last day
of the Reinvestment Period (with written notice to the Collateral Administrator
by the Administrative Agent) in accordance with Article III in amount, to be
deposited in the Unfunded Exposure Account or any applicable Non-USD Unfunded
Exposure Account, equal to the least of (i) the aggregate Unfunded Exposure
Shortfall, (ii) the Financing Commitments in excess of the aggregate principal
amount of the outstanding Advances and (iii) an amount such that the Borrowing
Base Test is satisfied after giving effect to such Advance; provided that, if
the Company provides evidence to the Administrative Agent that it has cash from
other sources that is available in accordance with the terms of this Agreement
to make any such future advances in respect of any Delayed Funding Term Loan,
then the amount of any such Advance shall be reduced by the amount of such
funds.  After giving effect to such Advance, the Company shall cause the
proceeds of such Advance and cash from other sources that are available in
accordance with the terms of this Agreement in an amount equal to the aggregate
Unfunded Exposure Shortfall to be deposited in the Unfunded Exposure Account
and/or any applicable Non-USD Unfunded Obligation Account.

 

 

--------------------------------------------------------------------------------

- 34 -

 

SECTION 2.04.Conditions to Effective Date.

Notwithstanding anything to the contrary herein, this Agreement shall not become
effective until the date (the "Effective Date") on which each of the following
conditions is satisfied (or waived by the Administrative Agent in its sole
discretion):

(a)Executed Counterparts.  The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)Loan Documents.  The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions (or grant of Participation Interests, as applicable) contemplated
by the Sale Agreement shall have been consummated in accordance with the terms
thereof.

(c)Opinions.  The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of counsel for the Company, the
Portfolio Manager, the Parent and the Seller, covering such matters relating to
the transactions contemplated hereby and by the other Loan Documents as the
Administrative Agent shall reasonably request (including, without limitation,
certain bankruptcy and UCC matters) in writing.

(d)Corporate Documents.  The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent,
the Seller and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Parent, the Seller
and the Portfolio Manager and any other legal matters relating to the Company,
the Parent, the Portfolio Manager, this Agreement or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e)Payment of Fees, Etc.  The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date, including the fee payable pursuant to Section 4.03(e) and, to
the extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented legal fees and
expenses) required to be reimbursed or paid by the Company hereunder.

(f)PATRIOT Act, Etc.  (i) To the extent requested by the Administrative Agent or
any Lender, the Administrative Agent or such Lender, as the case may be, shall
have received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "PATRIOT Act") and other applicable "know your
customer" and anti-money laundering rules and regulations and (ii) to the extent
the Company qualifies as a "legal entity customer" under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Company at least 10 days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification.

 

 

--------------------------------------------------------------------------------

- 35 -

 

(g)Filings.  Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

(h)Certain Acknowledgements.  The Administrative Agent shall have received (i)
UCC, tax and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches indicating that there are no effective lien
notices or comparable documents that name the Company as debtor and that are
filed in the jurisdiction in which the Company is organized, (ii) a UCC lien
search indicating that there are no effective lien notices or comparable
documents that name the Seller as debtor which cover any of the Portfolio
Investments and (iii) such other searches that the Administrative Agent
reasonably deems necessary or appropriate.

(i)Officer’s Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of an officer of the Company, certifying that the
conditions set forth in Sections 2.05(4) and 2.05(6) have been satisfied on and
as of the Effective Date.

(j)Other Documents.  Such other documents as the Administrative Agent may
reasonably require.

SECTION 2.05.Conditions to Advances.

No Advance shall be made unless each of the following conditions is satisfied
(or waived by the Administrative Agent in its sole discretion) as of the
proposed date of such Advance:

(1)the Effective Date shall have occurred;

(2)the Company shall have delivered a Request for Advance in accordance with
Section 2.03(d);

(3)no Market Value Event has occurred

(4)no Event of Default or Default has occurred and is continuing;

(5)the Reinvestment Period has not ended;

(6)all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the date of such Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and

(7)immediately after giving pro forma effect to such Advance (and any related
Purchase) hereunder:

(x)the Borrowing Base Test is satisfied;

(y)the aggregate principal balance of Advances then outstanding will not exceed
the aggregate limit for Advances set forth in the Transaction Schedule; and

 

 

--------------------------------------------------------------------------------

- 36 -

 

(z)in the case of an Advance made in connection with a Purchase, the amount of
such Advance shall be not less than U.S.$1,000,000; provided that the amount of
the initial Advance on the Effective Date shall be not less than
U.S.$120,000,000.

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Portfolio Manager (on behalf of the Company) shall
determine, in consultation with the Administrative Agent and with notice to the
Lenders and the Collateral Administrator, the date on which any Advance shall be
provided.

SECTION 2.06.Commitment Increase Request.

The Company may, at any time during the Reinvestment Period, submit a Commitment
Increase Request for an increase in the Financing Commitment to up to
$600,000,000 (in the aggregate), subject to satisfaction (or waiver by the
Administrative Agent in its sole discretion) of the following conditions
precedent:

(a)the Administrative Agent (in its sole discretion) approves in writing (which
may be by an email) such Commitment Increase Request;

(b)no Market Value Event shall have occurred and no Event of Default shall have
occurred and be continuing, in each case on and as of the Commitment Increase
Date;

(c)the Borrowing Base Test is satisfied on and as of the Commitment Increase
Date;

(d)all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;

(e)no commitment reduction shall have occurred pursuant to Section 4.07(a) in
connection with a Non-Call Termination Event prior to the Commitment Increase
Date;

(f)any Commitment Increase Request shall be in an amount not less than
$50,000,000; and

(g)receipt by the Administrative Agent of such other documentation as the
Administrative Agent may reasonably request, including without limitation,
documentation similar to that  provided pursuant to Sections 2.04(d) and (f)(ii)
on the Effective Date.

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE Advances

SECTION 3.01.The Advances.

(a)Making the Advances.  If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance in
the applicable Currency on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m.noon, New York City time, to the
Collateral Agent for deposit to the Principal Collection Account

 

 

--------------------------------------------------------------------------------

- 37 -

 

(or, in the case of Advances denominated in a Permitted Non-USD Currency, the
applicable Non-USD Collection Account).  Each Lender at its option may make any
Advance by causing any domestic or foreign branch or Affiliate of such Lender to
make such Advance; provided that any exercise of such option shall not affect
the obligation of the Company to repay such Advance in accordance with the terms
of this Agreement.  Subject to the terms and conditions set forth herein, the
Company may borrow and prepay Advances.  

(b)Interest on the Advances.  Subject to Section 3.01(h),  all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made) at a per annum rate equal to the LIBOapplicable Reference Rate for each
Calculation Period in effect plus the Applicable Margin for Advances set forth
on the Transaction Schedule; provided that, following the occurrence and during
the continuance of an Event of Default pursuant to clause (a) of Article VII
(and upon election by the Required Lenders following the occurrence and during
the continuance of any other Event of Default), all outstanding Advances and any
accrued and unpaid interest thereon shall bear interest (from and including the
date of such Event of Default) at a per annum rate equal to the LIBOapplicable
Reference Rate for each Calculation Period in effect plus the Adjusted
Applicable Margin; provided further that, solely for purposes of this Section
3.01(b), if the aggregate amount of outstanding Advances at any time is less
than the Minimum Funding Amount, the amount of outstanding Advances at such time
shall be deemed to equal the Minimum Funding Amount.

(c)Evidence of the Advances.  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder and the Currency thereof.  The Administrative Agent, acting
solely for this purpose as an agent of the Company, shall maintain at one of its
offices a register (the "Register") in which it shall record (1) the amount of
each Advance made hereunder and the Currency thereof, (2) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (3) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof.  The entries made in the Register maintained pursuant to this
paragraph (c) shall be conclusive absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such Register or
any error therein shall not in any manner affect the obligation of the Company
to repay the Advances in accordance with the terms of this Agreement.

Any Lender may request that Advances made by it be evidenced by a promissory
note.  In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed).  Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

(d)Pro Rata Treatment.  Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

 

 

--------------------------------------------------------------------------------

- 38 -

 

(e)Illegality.  Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder in the applicable Currency, then (1) the obligation of such
Lender or the Administrative Agent hereunder to fund or maintain Advances in
such Currency shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) any such Lender shall comply with the
requirements of Section 3.04, and (3) if such Lender is unable to effect a
transfer under clause (2), then any outstanding Advances of such Lender shall be
promptly paid in full by the Company (together with all accrued interest and
other amounts owing hereunder) but not later than the earlier of (x) if the
Company requests such Lender or the Administrative Agent to take the actions set
forth in clause (2) above, 20 calendar days after the date on which such Lender
or the Administrative Agent notifies the Company in writing that it is unable to
transfer its rights and obligations under this Agreement as specified in such
clause (2) and (y) such date as shall be mandated by law; provided that, to the
extent that any such adoption or change makes it unlawful for the Advances to
bear interest by reference to the LIBOReference Rate, then the foregoing clauses
(1) through (3) shall not apply and the Advances shall bear interest (from and
after the last day of the Calculation Period ending immediately after such
adoption or change) at a per annum rate equal to the Base Rate plus the
Applicable Margin for Advances set forth on the Transaction Schedule.

(f)Increased Costs.

(i)If any Change in Law shall:

(A)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(B)impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Advances made by such
Lender; or

(C)subject any Lender or the Administrative Agent to any Taxes (other than (x)
Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon written request by such Lender or
the Administrative Agent, the Company will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the

 

 

--------------------------------------------------------------------------------

- 39 -

 

Administrative Agent, as the case may be, for such additional costs incurred or
reduction suffered.

(ii)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity) by an amount reasonably deemed by such Lender
to be material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.

(iii)A certificate of a Lender setting forth the amount or amounts necessary to
compensate, and the basis for such compensation of, such Lender or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(iv)Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Administrative Agent's right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the Administrative
Agent's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180‑day period referred to above shall be extended to include the
period of retroactive effect thereof.

(v)Each of the Lenders and the Administrative Agent agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money).  In no event will the Company be
responsible for increased amounts referred to in this Section 3.01(f) which
relates to any other entities to which any Lender provides financing.

(g)No Set-off or counterclaim.  Subject to Section 3.03, all payments to be made
hereunder by the Company in respect of the Advances shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
every such payment (after deduction or withholding for or on account of any
present or future Taxes imposed by the jurisdiction in which the Company is
organized or any political subdivision or taxing authority therein or thereof)
shall not be less than the amounts otherwise specified to be paid under this
Agreement.

(h)Alternate Rate of Interest.  (i)If prior to the commencement of any
Calculation Period: (x) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBOReference Rate (including, without
limitation, because the LIBOReference Rate is not available or published on a
current basis), for U.S. dollar deposits in the applicable Currency and such
Calculation Period; or (y) the

 

 

--------------------------------------------------------------------------------

- 40 -

 

Administrative Agent is advised by the Required Lenders that the LIBOReference
Rate, as applicable, for such Calculation Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Advances (or its Advance) included in such Advance for such Calculation Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, if any Advance in the
applicable Currency is requested, such Advance shall accrue interest at the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

(ii)If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 3.01(h)(i)(x) have arisen and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 3.01(h)(i)(x) have not
arisen but the supervisor for the administrator of the LIBOReference Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the
LIBOReference Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Company shall endeavor to establish
an alternate rate of interest to the LIBOReference Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States or the applicable Eligible
Jurisdiction at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
changes shall not include a reduction in the Applicable
Margin).  Notwithstanding anything to the contrary in Section 10.05, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (ii) (but,
in the case of the circumstances described in clause (y) of the first sentence
of this Section 3.01(h)(ii), only to the extent the LIBOReference Rate for U.S.
dollar deposits in the applicable Currency and such Calculation Period is not
available or published at such time on a current basis), if any Advance is
requested, such advance shall accrue interest at the Base Rate plus the
Applicable Margin for Advances set forth on the Transaction Schedule.

SECTION 3.02.[Reserved].

SECTION 3.03.Taxes.

(a)Payments Free of Taxes.  All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law (including FATCA).  If any
Applicable Law requires the deduction or withholding of any Tax from any such
payment by the Company, then the Company shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b)Payment of Other Taxes by the Company.  The Company shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

 

--------------------------------------------------------------------------------

- 41 -

 

(c)Indemnification by the Company.  The Company shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or required
to be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)Indemnification by the Lenders.  Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)Status of Secured Parties.  (i) Any Secured Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this

 

 

--------------------------------------------------------------------------------

- 42 -

 

Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), an executed IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E or
applicable successor form establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

(ii)an executed IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Company to the effect that such Foreign Lender is
not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, is not a
"10 percent shareholder" of the Company or the Parent within the meaning of
Section 881(c)(3)(B) of the Code, and is not a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) an executed IRS Form W-8BEN, IRS Form W-8BEN-E or
applicable successor form; or

(iv)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section

 

 

--------------------------------------------------------------------------------

- 43 -

 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(E)The Administrative Agent shall deliver to the Company an electronic copy of
an IRS Form W-9 upon becoming a party under this Agreement.  The Administrative
Agent represents to the Company that it is a "U.S. person" and a "financial
institution" within the meaning of Treasury Regulations Section 1.1441-1 and a
"U.S. financial institution" within the meaning of Treasury Regulations Section
1.1471-3T and that it will comply with its obligations to withhold under Section
1441 and FATCA.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(h)Survival.  Each party's obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Financing
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 3.04.Mitigation Obligations.  

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01(e) or (f), or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, then such
Lender shall (at the request of the Company) use reasonable efforts to designate
a different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01(e) or (f) or Section 3.03, as the case may be, in the future and (ii) would
not subject such Lender to any

 

 

--------------------------------------------------------------------------------

- 44 -

 

unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender (i) requests compensation under
Section 3.01(e) or (f), or if the Company is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.03, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.04(a), (ii) defaults in its obligation to make Advances hereunder
or (iii) becomes subject to a Bail-In Action, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in and the consents required by
Section 10.08), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01(e) or (f) or Section 3.03) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts), (iii) such assignment will result in
a ratable reduction in the claim for compensation or payments under Section
3.01(e) or (f) or Section 3.03, as applicable and (iv) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.  No prepayment fee that may otherwise
be due hereunder shall be payable to such Lender in connection with any such
assignment.

ARTICLE IV
COLLECTIONS AND PAYMENTS

SECTION 4.01.Interest Proceeds.

The Company shall notify the obligor (or the relevant agent under the applicable
underlying documents) with respect to each Portfolio Investment to remit all
amounts that constitute Interest Proceeds to the Collection Account.  To the
extent Interest Proceeds are received other than by deposit into the Collection
Account, the Company shall cause all Interest Proceeds on the Portfolio
Investments to be deposited in the Collection Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Collection Account all Interest Proceeds received by it
promptly upon receipt thereof in accordance with the written direction of the
Portfolio Manager.  Notwithstanding the foregoing, Interest Proceeds denominated
in Permitted Non-USD Currencies shall be deposited into the applicable Non-USD
Collection Account in the manner provided above.

Interest Proceeds shall be retained in the Collection Account or the applicable
Non-USD Collection Account and held in cash and/or invested (and reinvested) at
the written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in dollar-denominated Cash Equivalents in the
applicable Currency selected by the Portfolio Manager (unless an Event of
Default has occurred and is continuing or a Market Value Event has occurred, in
which case, selected by the Administrative Agent) ("Eligible Investments");
provided that, prior to the date (if any) on which the

 

 

--------------------------------------------------------------------------------

- 45 -

 

Non-USD Custodial Account is established in accordance with this Agreement and
the Security Trust Deed, Interest Proceeds received in any Permitted Non-USD
Currency shall remain uninvested and shall be deposited into the applicable
Non-USD Collection Account.  Eligible Investments shall mature no later than the
end of the then-current Calculation Period.

Interest Proceeds on deposit in the Collection Account or a Permitted Non-USD
Collection Account shall be withdrawn by the Collateral Agent (at the written
direction of the Company (or, following the occurrence and during the
continuance of an Event of Default or following the occurrence of a Market Value
Event, the Administrative Agent)) and applied (i) to make payments in accordance
with this Agreement or (ii) to make Permitted Distributions or Permitted RIC
Distributions in accordance with this Agreement.

SECTION 4.02.Principal Proceeds.

The Company shall notify the obligor (or the relevant agent under the applicable
underlying documents) with respect to each Portfolio Investment to remit all
amounts that constitute Principal Proceeds to the Collection Account.  To the
extent Principal Proceeds are received other than by deposit into the Collection
Account, the Company shall cause all Principal Proceeds received on the
Portfolio Investments to be deposited in the Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Collection Account all Principal Proceeds received by it
immediately upon receipt thereof in accordance with the written direction of the
Portfolio Manager.  Notwithstanding the foregoing, Principal Proceeds
denominated in Permitted Non-USD Currencies shall be deposited into the
applicable Non-USD Collection Account in the manner provided above.

All Principal Proceeds shall be retained in theheld in the Collection Account or
the applicable Non-USD Collection Account and held in cash and/or invested (and
reinvested) at the written direction of the Administrative Agent in Eligible
Investments in the applicable Currency selected by the Portfolio Manager (unless
an Event of Default has occurred and is continuing or a Market Value Event has
occurred, in which case, selected by the Administrative Agent); provided that,
prior to the date (if any) on which the Non-USD Custodial Account is established
in accordance with this Agreement and the Security Trust Deed, Principal
Proceeds received in any Permitted Non-USD Currency shall remain uninvested and
shall be deposited into the applicable Non-USD Collection Account.  All
investment income on such Eligible Investments shall constitute Interest
Proceeds.

Principal Proceeds on deposit in the Collection Account or a Non-USD Collection
Account shall be withdrawn by the Collateral Agent (at the written direction of
the Company (or, following the occurrence and during the continuance of an Event
of Default or following the occurrence of a Market Value Event, the
Administrative Agent)) and applied (i) to make payments in accordance with this
Agreement, (ii) towards the purchase price of Portfolio Investments purchased in
accordance with this Agreement or (iii) to make Permitted Distributions or
Permitted RIC Distributions in accordance with this Agreement, in each case, to
the extent not otherwise required under this Agreement, with prior notice to the
Administrative Agent.  

For the avoidance of doubt, Principal Proceeds received in connection with the
sale of any Portfolio Investment pursuant to Section 1.04 following a Market
Value Event shall be used to prepay Advances as set forth therein at the written
direction of the Administrative Agent.

 

 

--------------------------------------------------------------------------------

- 46 -

 

SECTION 4.03.Principal and Interest Payments; Prepayments; Commitment Fee.

(a)The Company shall pay the unpaid principal amount of the Advances (together
with accrued interest thereon) to the Administrative Agent for the account of
each Lender on the Maturity Date in accordance with the Priority of Payments and
any and all cash in the Collateral Accounts and the Non-USD Obligation Accounts
shall be applied to the satisfaction of the Secured Obligations on the Maturity
Date and on each Additional Distribution Date in accordance with the Priority of
Payments.

(b)Accrued and unpaid interest on the Advances shall be payable in arrears on
each Interest Payment Date, each Additional Distribution Date and on the
Maturity Date in accordance with the Priority of Payments; provided that (i)
interest accrued pursuant to the first proviso to Section 3.01(b) shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Advances, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.  "Interest Payment Date"
means the fifteenth day after the last day of each Calculation Period.

(c)(i)        Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) in connection with a
Market Value Cure, (C) subject to the payment of the premium (if applicable)
described in clause (ii) below, up to but not more than three times during any
Calculation Period; provided that the Company may not prepay any outstanding
Advances pursuant to this Section 4.03(c)(i)(C) during the Non-Call Period in an
amount that would cause the aggregate outstanding principal amount of the
Advances to be below the Minimum Funded Amount in effect as of such date (such
aggregate principal amount in excess of the Minimum Funded Amount, the "Excess
Funded Amount"), or (D) at any time after the Non-Call Termination Date.  The
Company shall notify the Administrative Agent, the Collateral Agent and the
Collateral Administrator by electronic mail of an executed document (attached as
a .pdf or other similar file) of any prepayment pursuant to Section
4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than 2:00 p.m., New York City
time, two (2) Business Days before the date of prepayment.  Each such notice
shall be irrevocable (unless such notice conditions such prepayment upon
consummation of a transaction which is contemplated to result in a prepayment of
outstanding Advances, in which event such notice may be revocable or conditioned
upon such consummation) and shall specify the prepayment date and the principal
amount of the Advances to be prepaid.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Except in connection with a Market Value Cure, each partial prepayment
of outstanding Advances shall be in an amount not less than U.S.$1,000,000 (or,
if less, the aggregate outstanding amount thereof).  Prepayments shall be
accompanied by accrued and unpaid interest.

(ii)Each prepayment or commitment reduction pursuant to Section 4.03(c)(i)(C)
and Section 4.07(a) that is made after the Non-Call Period (unless the Non-Call
Period ended as a result of a Non-Call Termination Date) and during the
Reinvestment Period, whether in full or in part, shall be accompanied by a
premium equal to 1% of the aggregate principal amount of such prepayment or
(without duplication) commitment reduction and, at the request of any Lender in
respect of any prepayment on a date other than an Interest Payment Date, any
costs incurred by it in respect of the breakage of its funding at the
LIBOReference Rate for the related Calculation Period; provided that no such
premium shall be payable with respect to any prepayment (or portion thereof)
that does not exceed the Excess Funded Amount.

 

 

--------------------------------------------------------------------------------

- 47 -

 

(d)The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee (the "Commitment Fee") in accordance with the
Priority of Payments which shall accrue at (i) for the period from the Effective
Date to but excluding the last day of the Ramp-Up Period, 0.375% per annum and
(ii) for the period from and including the last day of the Ramp-Up Period to but
excluding the last day of the Reinvestment Period, 0.60% per annum, in each
case, on the average daily unused amount of the Financing Commitment of such
Lender during the applicable period (calculated by reference to the Minimum
Funding Amount to the extent applicable).  Accrued Commitment Fees shall be
payable in arrears on each Interest Payment Date, and on the date on which the
Financing Commitments terminate.  All Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(e)Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Section 8.01(c).  All such
prepayments shall be accompanied by accrued and unpaid interest (but no
premium).

SECTION 4.04.MV Cure Account.

(a)The Company shall cause all cash received by it in connection with a Market
Value Cure to be deposited in the MV Cure Account or remitted to the Collateral
Agent, and the Collateral Agent shall credit to the MV Cure Account such amounts
received by it (and identified in writing as such) immediately upon receipt
thereof.  Prior to the Maturity Date, all cash amounts in the MV Cure Account
shall be invested in overnight Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Lenders).  All amounts
contributed to the Company by Parent in connection with a Market Value Cure
shall be paid free and clear of any right of chargeback or other equitable
claim.

(b)Amounts on deposit in the MV Cure Account may be withdrawn by the Collateral
Agent (at the written direction of the Company (or, following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, the Administrative Agent)) and remitted to the Company with
prior notice to the Administrative Agent (or, following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, to the Lenders for prepayment of Advances and reduction of
Financing Commitment); provided that the Company may not direct any withdrawal
from the MV Cure Account if the Borrowing Base Test is not satisfied (or would
not be satisfied after such withdrawal).

SECTION 4.05.Priority of Payments.

On (w) each Interest Payment Date, (x) the Maturity Date, (y) upon request of
the Administrative Agent (which request may be a standing request), each Agent
Business Day after the occurrence of a Market Value Event and (z) upon request
of the Administrative Agent (which request may be a standing request), each
Agent Business Day after the occurrence of an Event of Default and the
declaration of the Secured Obligations as due and payable hereunder (each date
set forth in clauses (y) and (z) above, an "Additional Distribution Date"), the
Collateral Agent shall distribute all amounts in the Collection Account in the
following order of priority (the "Priority of Payments"):

(a)to pay (i) first, amounts due or payable to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary hereunder and under the
Account Control Agreement (including reasonable and documented fees,
out-of-pocket expenses and indemnities required to be paid hereunder and
thereunder) and (ii) second, any other accrued and unpaid fees and out-of pocket
expenses (other than the Commitment Fee payable to the Lenders, but including
Lender indemnities) due hereunder

 

 

--------------------------------------------------------------------------------

- 48 -

 

and under the Account Control Agreement, up to a maximum amount under this
clause (a) of U.S.$50,000 (the "Cap") on each Interest Payment Date, the
Maturity Date and each Additional Distribution Date (in the case of any
Additional Distribution Date or the Maturity Date, after giving effect to all
payments of such amounts on any other Additional Distribution Date or Interest
Payment Date occurring in the same calendar quarter); provided that, if an Event
of Default has occurred and the Administrative Agent has terminated the
Financing Commitments and declared the Secured Obligations due and payable, the
Cap shall be increased to $200,000 for payment to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary in connection with any
actions it has taken with respect to enforcement of rights on the Collateral;

(b)to pay accrued and unpaid interest due and payable hereunder in respect of
the Advances, any accrued and unpaid Commitment Fees payable to the Lenders and
any amounts payable to any Lender or the Administrative Agent pursuant to
Section 3.01(e) or (f) or Section 3.03 (pro rata based on amounts due);

(c)to pay (i) on each Interest Payment Date, all prepayments of the Advances
permitted or required under this Agreement (including any applicable premium)
and (ii) on the Maturity Date (and, if applicable, any Additional Distribution
Date), outstanding principal of the Advances until the Advances are paid in
full;

(d)to pay to the Portfolio Manager (unless waived or deferred in whole or in
part by Portfolio Manager) any accrued and unpaid Primary Management Fee for the
related Calculation Period;

(e)prior to the end of the Reinvestment Period, at the direction of the
Portfolio Manager, to fund the Unfunded Exposure Account and any applicable
Non-USD Unfunded Exposure Account up to the Unfunded Exposure Amounts;

(f)to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;

(g)to pay to the Portfolio Manager (unless waived or deferred in whole or in
part by Portfolio Manager) any accrued and unpaid Secondary Management Fee for
the related Calculation Period;

(h)to make any Permitted Distributions or Permitted RIC Distributions (subject
to the limitations on the use of Interest Proceeds and Principal Proceeds set
forth in the definition of such term) directed pursuant to this Agreement;

(i)at the election of the Portfolio Manager, to pay to the Portfolio Manager any
deferred and unpaid Primary Management Fee and/or deferred and unpaid Secondary
Management Fee; and

(j)(i) on any Interest Payment Date, to deposit any remaining amounts in the
Collection Account as Principal Proceeds (which, during the Reinvestment Period,
may be applied to the acquisition of additional Portfolio Investments) and (ii)
on the Maturity Date and any Additional Distribution Date, any remaining amounts
to the Company.

SECTION 4.06.Payments Generally.

(a)All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for

 

 

--------------------------------------------------------------------------------

- 49 -

 

further distribution by the Administrative Agent (if applicable).  The
Administrative Agent shall give written notice to the Collateral Agent, the
Collateral Administrator (on which the Collateral Agent and the Collateral
Administrator may conclusively rely) and the Portfolio Manager of the
calculation of amounts payable to the Lenders in respect of the Advances and the
amounts payable to the Portfolio Manager.  At least two (2) Business Days prior
to each Interest Payment Date, the Maturity Date and any Additional Distribution
Date, the Administrative Agent shall deliver an invoice to the Portfolio
Manager, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Interest Payment Ddate.  All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent.  Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or
counterclaim.  All payments hereunder shall be made in USD .S. dollarsother than
payments of interest and principal made in respect of Advances denominated in a
Permitted Non-USD Currency, which shall be made in the applicable Permitted
Non-USD Currency of such Advance.  All interest calculated using the
LIBOReference Rate hereunder shall be computed on the basis of a year of 360
days and all interest calculated using the Base Rate hereunder shall be computed
on the basis of a year of 365 days in each case, payable for the actual number
of days elapsed (including the first day but excluding the last day).

(b)If after receipt of an invoice from the Administrative Agent pursuant to
Section 4.06(a) and at least two (2) Business Days prior to any Interest Payment
Date or the Maturity Date or an Additional Distribution Date, the Collateral
Administrator shall have notified the Company, the Collateral Agent and the
Administrative Agent that the Company does not have a sufficient amount of funds
in a Permitted Non-USD Currency on deposit in the applicable Non-USD Obligation
Account(s) that will be needed (1) to pay to the Lenders all of the amounts
required to be paid in such Permitted Non-USD Currency on such date and/or (2)
to pay any expenses required to be paid in accordance with the Priority of
Payments, in each case, in such Permitted Non-USD Currency as required for such
payment (a "Currency Shortfall"), then, so long as no Event of Default shall
have occurred and be continuing and no Market Value Event has occurred, the
Company shall exchange (or shall direct the Collateral Agent to exchange)
amounts in USD held in the Collection Account for the applicable Permitted
Non-USD Currency in an amount necessary to cure such Currency Shortfall.  Each
such exchange shall occur no later than one Business Day prior to such Payment
Date or Additional Distribution Date or the Maturity Date, as applicable, and
shall be made at the Spot Rate at the time of conversion.  If for any reason the
Company shall have failed to effect any such currency exchange by the Business
Day prior to such date, then the Administrative Agent shall be entitled to (but
shall not be obligated to) direct such currency exchange on behalf of the
Company.

(c)At any time following the occurrence of a Market Value Event or if an Event
of Default has occurred and is continuing, the Administrative Agent may in its
sole discretion direct the Collateral Agent to direct the UK Account Bank or the
UK Custodian, as applicable, to exchange amounts held in any Non-USD Obligation
Account for USD at the Spot Rate for application hereunder.

SECTION 4.07.Termination or Reduction of Financing Commitments.

(a)After the Non-Call Period (or any other date if JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent), the Company shall be
entitled at its option, subject to the payment of any premium described in
Section 4.03(c)(ii) to the extent the Non-Call Termination Date has not occurred
on or prior to such date, and upon three (3) Business Days' prior written notice
to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Administrator) to either (i) terminate the Financing Commitments in
whole upon payment in full of all Advances, all accrued and unpaid interest, all

 

 

--------------------------------------------------------------------------------

- 50 -

 

applicable premium (if any) and all other Secured Obligations (other than
unmatured contingent indemnification and reimbursement obligations) or (ii)
reduce in part any portion of the Financing Commitments that exceeds the sum of
the outstanding Advances (after giving effect to any concurrent repayment of the
Advances on such date).  In addition, the Financing Commitments shall be
automatically and irrevocably reduced by any amount of any prepayment of
Advances pursuant to Section 4.03(c)(i)(C) during the Reinvestment Period that
exceeds the Excess Funded Amount.

(b)The Financing Commitments shall be automatically and irrevocably reduced on
the date of any prepayment made in accordance with the definition of "Market
Value Cure" in an amount equal to the amount of such prepayment.

(c)The Financing Commitments shall be automatically and irrevocably reduced by
all amounts that are used to prepay or repay Advances following the occurrence
of a Market Value Event or an Event of Default.

(d)All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.

(e)The Financing Commitments shall be irrevocably reduced by the amount of any
repayment or prepayment of Advances following the last day of the Reinvestment
Period.

ARTICLE V
THE PORTFOLIO MANAGER

SECTION 5.01.Appointment and Duties of the Portfolio Manager.

The Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such
appointment.  For so long as no Market Value Event has occurred and no Event of
Default has occurred and is continuing and subject to Section 1.04, the services
to be provided by the Portfolio Manager shall consist of (x) selecting,
purchasing, managing and directing the investment, reinvestment and disposition
of Portfolio Investments, delivering Notices of Acquisition on behalf of and in
the name of the Company and (y) acting on behalf of the Company for all other
purposes hereof and the transactions contemplated hereby.  The Company hereby
irrevocably appoints the Portfolio Manager its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the performance of its duties provided
for herein.  Without limiting the foregoing:

(a)The Portfolio Manager shall perform its obligations hereunder with reasonable
care, using a degree of skill not less than that which the Portfolio Manager
exercises with respect to assets of the nature of the Portfolio Investments that
it manages for itself and others having similar investment objectives and
restrictions and consistent with practices and procedures followed by
institutional managers of national standing relating to assets of the nature and
character of the Portfolio; and

(b)The Portfolio Manager shall not (and shall not cause the Company to) take any
action that it knows or reasonably should know would (1) violate the constituent
documents of the Company, (2) violate any law, rule or regulation applicable to
the Company, (3) require registration of the Company as an "investment company"
under the Investment Company Act of 1940, or (4) cause the Company to violate
the terms of this Agreement, any other Loan Document or any instruments relating
to the Portfolio Investments.

 

 

--------------------------------------------------------------------------------

- 51 -

 

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager's duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties.  For
the avoidance of doubt, neither the Administrative Agent nor any Lender shall
have the right to remove or replace the Portfolio Manager as investment adviser
or portfolio manager hereunder.

SECTION 5.02.Portfolio Manager Representations as to Eligibility Criteria; Etc.

The Portfolio Manager agrees to comply with all covenants and restrictions
imposed on the Company hereunder and not to act in contravention of this
Agreement.  The Portfolio Manager represents to the other parties hereto that
(a) as of the Trade Date and Settlement Date for each Portfolio Investment
purchased, such Portfolio Investment meets all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent) and, except
as otherwise permitted hereunder, the Concentration Limitations shall be
satisfied (unless otherwise consented to by the Administrative Agent) and (b)
all of the information contained in the related Notice of Acquisition is true,
correct and complete in all material respects; provided that, to the extent any
such information was furnished to the Company by any third party, such
information is as of its delivery date true, complete and correct in all
material respects to the knowledge of the Portfolio Manager.

SECTION 5.03.Indemnification.

The Portfolio Manager shall indemnify and hold harmless the Company, the Agents,
the Collateral Administrator and the Lenders and their respective affiliates,
directors, officers, stockholders, partners, agents, employees and controlling
persons (each, an "Indemnified Person") from and against any and all losses,
claims, demands, damages or liabilities of any kind, including legal fees and
disbursements (collectively, "Liabilities"), and shall reimburse each such
Indemnified Person on a current basis for all reasonable and documented expenses
(including fees and disbursements of counsel), incurred by such Indemnified
Person in connection with investigating, preparing, responding to or defending
any investigative, administrative, judicial or regulatory action, suit, claim or
proceeding, relating to or arising out of (a) any breach by the Portfolio
Manager of any of its obligations hereunder and (b) the failure of any of the
representations or warranties of the Portfolio Manager set forth herein to be
true when made or when deemed made or repeated, except to the extent that such
Liabilities or expenses (x) result from the performance or non-performance of
the Portfolio Investments or (y) are found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the applicable Indemnified Person.

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01.Representations and Warranties.

The Company (and, with respect to clauses (a) through (e), (l), (n), (o), (t)
through (w) and (aa), the Portfolio Manager) represents to the other parties
hereto solely with respect to itself that as

 

 

--------------------------------------------------------------------------------

- 52 -

 

of the date hereof and each Trade Date (or as of such other date on which such
representations and warranties are required to be made hereunder):

(a)it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is a party and to consummate
the transactions herein and therein contemplated;

(b)the execution, delivery and performance of this Agreement and each such other
Loan Document, and the consummation of the transactions contemplated herein and
therein have been duly authorized by it and this Agreement and each other Loan
Document to which it is a party constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms (subject to (A)
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors' rights generally and (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law);

(c)the execution, delivery and performance of this Agreement and each other Loan
Document to which it is a party and the consummation of the transactions
contemplated herein and therein do not conflict with the provisions of its
governing instruments and will not violate in any material way any provisions of
Applicable Law or regulation or any applicable order of any court or regulatory
body and will not result in the material breach of, or constitute a default, or
require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected;

(d)it is not subject to any Adverse Proceeding;

(e)it has obtained all consents and authorizations (including all required
consents and authorizations of any Governmental Authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document to which it is or may
become a party and each such consent and authorization is in full force and
effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;

(f)it is not required to register as an "investment company" as defined in the
Investment Company Act of 1940, as amended;

(g)it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(h)it has no Indebtedness other than (i) Indebtedness incurred or permitted to
be incurred under the terms of the Loan Documents and (ii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan;

(i)(x) it does not have underlying assets which constitute "plan assets" within
the meaning of the Plan Asset Rules; and (y) except as would not be reasonably
expected to have a Material Adverse Effect, neither it nor any ERISA Affiliate
has within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any liability with respect to any
Plan;

(j)as of the date of this Agreement it is, and immediately after giving effect
to any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or

 

 

--------------------------------------------------------------------------------

- 53 -

 

consummating any transaction contemplated hereby or thereby with any intent to
hinder, delay or defraud any of its creditors;

(k)it is not in default under any other contract to which it is a party except
where such default would not reasonably be expected to have a Material Adverse
Effect;

(l)it has complied with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Portfolio, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect;

(m)it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

(n)(x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, in each case, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(y) no information (other than projections, forward-looking information, general
economic data, industry information) heretofore furnished by or on behalf of the
Company in writing to the Administrative Agent or any Lender in connection with
this Agreement or any transaction contemplated hereby (after taking into account
all updates, modifications and supplements to such information) contains (to the
extent any such information was furnished by, or relates to, a third party, to
the Company's knowledge), when taken as a whole, as of its delivery date (and as
updated or supplemented after such date), any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not materially misleading
and (z) as of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects;

(o)[Reserved];

(p)the Company has timely filed all Tax returns required by Applicable Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and the Company has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns, except (i)
any such Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on its books and records or (ii) the failure to file such
tax returns or pay, withhold or discharge such taxes or governmental charges
would not reasonably be expected to have a Material Adverse Effect;

(q)the Company is and will be treated as a disregarded entity for U.S. federal
income tax purposes;

(r)the Company is and will be wholly owned by the Parent, which is a U.S.
Person;

(s)prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

 

 

--------------------------------------------------------------------------------

- 54 -

 

(t)neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a "Non‑Cooperative
Jurisdiction" by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
"Foreign Shell Bank" within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns.  It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;

(u)the Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its agents and their respective
directors, managers, officers and employees (as applicable) with Anti-Corruption
Laws and applicable Sanctions, and the Company and its officers and directors
and, to its knowledge, its employees, members and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would reasonably be expected to result in the Company being
designated as a Sanctioned Person.  None of (i) the Company or its directors,
officers, managers or employees or (ii) to the knowledge of the Company, any
director, manager or agent of the Company that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person;

(v)the Loan Documents and the organizational documents of the Company represent
all of the material agreements between the Portfolio Manager, the Parent and the
Seller, on the one hand, and the Company, on the other.  The Company has good
and marketable title to all Portfolio Investments and other Collateral free of
any Liens (other than Permitted Liens) and no valid and effective financing
statement (other than with respect to Permitted Liens) or other instrument
similar in effect naming or purportedly naming the Company or the Seller as
debtor and covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent as "Secured Party" pursuant hereto, as necessary or advisable in
connection with the Sale Agreement or which has been terminated;

(w)the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates in connection with its
entering into and performing its obligations under this Agreement;

(x)there are no judgments for Taxes with respect to the Company and no claim is
being asserted with respect to the Taxes of the Company, except, in the case of
claims only, any such claims (x) which are being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside in accordance with GAAP or (y) that would not reasonably be expected to
result in a Material Adverse Effect;

(y)upon the making of each Advance, the Collateral Agent, for the benefit of the
Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in the
Collateral acquired with the proceeds of such Advance, free and clear of any
Liens (other than Permitted Liens);

(z)the Parent (i) is not required to register as an investment company under the
Investment Company Act of 1940, as amended, and (ii) has elected to be treated a
business development corporation for purposes of the Investment Company Act of
1940, as amended;

 

 

--------------------------------------------------------------------------------

- 55 -

 

(aa)the Portfolio Manager is not required to register as an investment adviser
under the Investment Advisers Act of 1940, as amended;

(bb)except with respect to clause (2) of the definition of ERISA Event where
such ERISA Event would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred; and

(cc)all proceeds of the Advances will be used by the Company only in accordance
with the provisions of this Agreement.  No part of the proceeds of any Advance
will be used by the Company to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin
Stock.  Neither the making of any Advance nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve Board.  No Advance is secured,
directly or indirectly, by Margin Stock, and the Collateral does not include
Margin Stock.

SECTION 6.02.Covenants of the Company and the Portfolio Manager.

The Company (and, with respect to clauses (e), (g), (j), (k), (o), (r) and (gg),
the Portfolio Manager) on each day during the term of this Agreement:

(a)shall at all times:  (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director) except while a vacancy is being filled as required by the Company’s
organizational documents; (ii) maintain its own separate books and records
(other than tax returns and documents related thereto) and bank accounts; (iii)
hold itself out to the public and all other Persons as a legal entity separate
from any other Person (without limiting the foregoing, it is acknowledged that
for accounting purposes, the Company may be consolidated as required by GAAP and
included in such Person’s consolidated financial statements); (iv) have a board
of managers separate from that of any other Person; (v) file its own Tax
returns, except to the extent that the Company is treated as a "disregarded
entity" for Tax purposes and is not required to file any Tax returns under
Applicable Law, and pay any Taxes so required to be paid under Applicable Law,
(vi) not commingle its assets with assets of any other Person; (vii) conduct its
business in its own name (except as may be required for U.S. federal income and
applicable state and local tax purposes) and comply with all organizational
formalities necessary to maintain its separate existence; (viii) pay its own
liabilities only out of its own funds; (ix) except as permitted hereunder and
under the other Loan Documents, maintain an arm's length relationship with the
Parent and each of its other Affiliates; (x) not hold out its credit or assets
as being available to satisfy the obligations of others; (xi) allocate fairly
and reasonably any overhead expenses that are shared with an Affiliate,
including for shared office space; (xii) use separate stationery, invoices and
checks; (xiii) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xiv) correct any
known misunderstanding regarding its separate identity; (xv) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvi) not acquire the obligations or any securities of its Affiliates except as
permitted under the Loan Documents; (xvii) cause the managers, officers, agents
and other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company; and (xviii) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents.

(b)shall not (i) not engage in any business or activity other than the
activities permitted pursuant to its constituent documents; (ii) fail to be
Solvent, (iii) release, sell, transfer, convey or assign any Portfolio
Investment to the extent otherwise prohibited by the Loan Documents; (iv) except

 

 

--------------------------------------------------------------------------------

- 56 -

 

for capital contributions or capital distributions permitted under the terms and
conditions of this Agreement and properly reflected on the books and records of
the Company, enter into any transaction with an Affiliate of the Company except
on commercially reasonable terms not materially less favorable to the Company
(taken as a whole) than those available to unaffiliated parties in an
arm's-length transaction; (v) identify itself as a department or division of any
other Person; or (vi) own any material asset or property other than the
Collateral and other assets as permitted hereunder, the Sale Agreement and the
Loan Documents, and the related assets and incidental personal property
necessary for the ownership or operation of these assets and the operation of
the Company.

(c)shall take all actions consistent with and shall not take any action contrary
to the "Facts and Assumptions" sections in the opinions of Dechert LLP, dated
the date hereof, relating to certain true sale and non-consolidation matters;

(d)shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness incurred or permitted to be incurred under the terms of
the Loan Documents and (ii) if applicable, the obligation to make future
payments under any Delayed Funding Term Loan;

(e)shall comply with all Anti-Corruption Laws and applicable Sanctions and shall
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company and its directors, managers, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions;

(f)shall not amend (1) any of its constituent documents or (2) any document to
which it is a party in any manner that would reasonably be expected to adversely
affect the Lenders in any material respect, without, in each case, the prior
written consent of the Administrative Agent;

(g)shall not (A) permit the validity or effectiveness of this Agreement or any
grant hereunder to be impaired, or permit the Lien of this Agreement or any
Non-USD Obligation Security Document to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to this Agreement, any other Loan Document or the
Advances, except as may be expressly permitted hereby, (B) permit any Lien to be
created on or extend to or otherwise arise upon or burden the Collateral or any
part thereof, any interest therein or the proceeds thereof, in each case, other
than Permitted Liens or (C) take any action that would cause the Lien of this
Agreement not to constitute a valid perfected security interest in the
Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof, as applicable, except for Permitted Liens;

(h)shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Lenders), which consent may be withheld in the
sole and absolute discretion of the Required Lenders, enter into any hedge
agreement;

(i)shall not change its name, identity or corporate structure in any manner that
would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above materially misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 10 Business Days (or such shorter period as agreed
to by the Administrative Agent in its reasonable discretion) prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and

 

 

--------------------------------------------------------------------------------

- 57 -

 

Administrative Agent together with written confirmation to the effect that all
appropriate amendments or other documents in respect of previously filed
statements have been filed);

(j)shall do or cause to be done all things reasonably necessary to (i) preserve
and keep in full force and effect its existence as a limited liability company
(or, in the case of the Portfolio Manager, a statutory trust) and take all
reasonable action to maintain its rights, franchises, licenses and permits
material to its business in the jurisdiction of its formation and (ii) qualify
and remain qualified as a limited liability company or statutory trust, as
applicable, in good standing in each jurisdiction in which such qualification is
necessary to protect the validity and enforceability of the Loan Documents or
any of the Collateral;

(k)shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

(l)shall not merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, in each case, without the prior written consent
of the Administrative Agent;

(m)except for Investments permitted by Section 6.02(u)(C) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any Subsidiaries; or make or suffer to exist any Loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents (including, without limitation,
Portfolio Investments);

(n)shall ensure that (i) its affairs are conducted so that its underlying assets
do not constitute "plan assets" within the meaning of the Plan Asset Rules, and
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, neither it nor any ERISA Affiliate sponsors, maintains, contributes to
or is required to contribute to or has any liability with respect to any Plan;

(o)except for the security interest granted hereunder  and under the Non-USD
Obligation Security Documents and as otherwise permitted hereunder, shall not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist any Lien on the Collateral or any interest therein
(other than Permitted Liens), and the Company shall defend the right, title, and
interest of the Collateral Agent (for the benefit of the Secured Parties) and
the Lenders in and to the Collateral against all claims of third parties
claiming through or under the Company (other than Permitted Liens);

(p)

(i)shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information:  (i) within 120 days after the end of each
fiscal year of the Parent, a copy of the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries as at the end of such year, the
related consolidated statements of income for such year and the related
consolidated statements of changes in net assets and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent's annual report on
Form

 

 

--------------------------------------------------------------------------------

- 58 -

 

10‑K, shall be deemed delivered to the Administrative Agent on the date such
documents are made so available; (ii) within 45 days after the end of each
fiscal quarter of each fiscal year (other than the last fiscal quarter of each
fiscal year), an unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as of the end of such fiscal quarter and including the
prior comparable period (if any), and the unaudited consolidated statements of
income of the Parent and its consolidated Subsidiaries for such fiscal quarter
and for the period commencing at the end of the previous fiscal year and ending
with the end of such fiscal quarter, and the unaudited consolidated statements
of cash flows of the Parent and its consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; provided, that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR, or
any successor system of the Securities Exchange Commission, in Parent's
quarterly report on Form 10-Q, shall be deemed delivered to the Administrative
Agent on the date such documents are made so available; and (iii) from time to
time, such other information or documents (financial or otherwise) as the
Administrative Agent or the Required Lenders may reasonably request;

(ii)shall furnish to the Administrative Agent no later than the date any
financial statements are due pursuant to Section 6.02(p)(i) or (ii), a
compliance certificate, certified by a Responsible Officer of the Company in
such capacity (and not in any individual capacity), to the knowledge of such
Responsible Officer, to be true and correct in all material respects, (i)
stating whether any Default or Event of Default exists; (ii) stating that
Company is in compliance with the covenants set forth in this Agreement,
including a certification that the Collateral has been Delivered to the
Collateral Agent; (iii) stating that the representations and warranties of the
Company contained in Article IV, or in any other Loan Document, or which are
contained in any document furnished at any time or in connection herewith or
therewith, are true and correct in all material respects on and as of the date
thereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; and (iv) certifying that such financial
statements fairly present in all material respects, the consolidated financial
condition and the results of operations of Parent on the dates and for the
periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to year-end audit adjustments permitted under GAAP and the
absence of footnotes;

(q)shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge would not reasonably be expected to have a Material Adverse
Effect;

(r)shall, subject to the requirements of Section 10.7, permit representatives of
the Administrative Agent at any time and from time to time as the Administrative
Agent shall reasonably request, and at the Company's expense, (A) to inspect and
make copies of and abstracts from its records relating to the Portfolio
Investments and (B) to visit its properties in connection with the collection,
processing or managing of the Portfolio Investments for the purpose of examining
such records, and to discuss matters relating to the Portfolio Investments or
such Person's performance under this Agreement and the other Loan Documents with
any officer or employee or auditor (if any) of such Person having knowledge of
such matters (including, if requested by the Administrative Agent, quarterly
telephone conferences with representatives of the Company with respect to review
of the Portfolio Investments).  The Company agrees to render to the
Administrative Agent such clerical and other assistance as may be reasonably
requested with regard to the foregoing; provided that such assistance shall not
interfere in any

 

 

--------------------------------------------------------------------------------

- 59 -

 

material respect with the Company's or the Portfolio Manager's business and
operations.  So long as no Event of Default has occurred and is continuing and
no Market Value Event has occurred, such visits and inspections shall occur only
(i) upon five (5) Business Days' prior written notice, (ii) during normal
business hours and (iii) no more than once in any calendar year.  Following the
occurrence of a Market Value Event or following the occurrence and during the
continuance of an Event of Default, there shall be no limit on the timing or
number of such inspections and only one (1) Business Day' prior notice will be
required before any inspection.  Notwithstanding anything to the contrary in
this clause (r), neither the Company nor any Affiliate thereof will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that (x)
constitutes non-financial trade secrets or non-financial proprietary
information, (y) in respect of which access or inspection by, or disclosure to,
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Applicable Law or (z) is subject to
attorney-client or similar privilege or constitutes attorney work product;

(s)shall not use any part of the proceeds of any Advance, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations T, U and X;

(t)shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that the Company may make Permitted
Distributions or Permitted RIC Distributions subject to the other requirements
of this Agreement;

(u)shall not make or hold any Investments, except (A) the Portfolio Investments
or Investments constituting Eligible Investments (measured at the time of
acquisition), (B) those that have been consented to by the Administrative Agent
or (C) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

(v)shall not request any Advance, and the Company shall not directly or
indirectly, use, and shall procure that its directors, officers, employees and
agents shall not directly or indirectly use, the proceeds of any Advance (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto;

(w)other than (i) with the consent of the Administrative Agent, (ii) pursuant to
the Sale Agreement, (iii) as a permitted Substitution under Section 1.06 or (iv)
in a required sale directed by the Administrative Agent under Section 1.04
following the occurrence of a Market Value Event, shall not transfer to any of
its Affiliates any Portfolio Investment purchased from any of its Affiliates
unless such sale is conducted on terms and conditions consistent with those of
an arm's-length transaction and in accordance with the Portfolio Manager's
standard market practices;

(x)shall post on a password protected website maintained by the Portfolio
Manager to which the Administrative Agent will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, without duplication of any other reporting requirements
set forth in this Agreement or any other Loan Document, any management
discussion and analysis provided by such obligor and any financial reporting
packages and notifications of default with respect to such obligor under such
Portfolio Investment's underlying documents and with respect to each Portfolio
Investment for such obligor (including any attached or included information,
statements and

 

 

--------------------------------------------------------------------------------

- 60 -

 

calculations), in each case within five (5) Business Days of the receipt thereof
by the Company or the Portfolio Manager; provided that the Company shall post on
a password protected website maintained by the Portfolio Manager to which the
Administrative Agent will have access and deliver via email to the
Administrative Agent notice of any credit event relating to an obligor
immediately upon obtaining knowledge thereof.  The Company shall cause the
Portfolio Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Portfolio Manager);

(y)shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

(z)shall only have partners or owners that are treated as U.S. Persons or that
are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income tax purposes to a Person that is not a U.S. Person;

(aa)shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize Taxes and any other costs
arising in connection with its activities or give, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable to create, preserve, perfect or
validate the security interest granted pursuant to this Agreement or to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, and hereby authorizes the Collateral Agent
to file a UCC financing statement listing 'all assets of the debtor' (or
substantially similar language) in the collateral description of such financing
statement;

(bb)[Reserved];

(cc)shall not hire any employees;

(dd)shall not maintain any bank accounts or securities accounts other than the
Collateral Accounts and the Non-USD Obligation Accounts;

(ee)except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity) without payment in full of
the portion so cancelled or terminated of such Portfolio Investment, or consent
to or accept any cancellation or termination of any of such agreements unless
(in each case) the Administrative Agent shall have consented thereto in writing
in its sole discretion;

 

 

--------------------------------------------------------------------------------

- 61 -

 

(ff)shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;

(gg)shall not act on behalf of, a country, territory, entity or individual that,
at the time of such act, is the subject or target of Sanctions, and none of the
Company, the Portfolio Manager or any of their respective Affiliates, owners,
directors or officers is a natural person or entity with whom dealings are
prohibited under Sanctions for a natural person or entity required to comply
with such Sanctions.  The Company does not own and will not acquire, and the
Portfolio Manager will not cause the Company to own or acquire, any security
issued by, or interest in, any country, territory, or entity whose direct
ownership would be or is prohibited under Sanctions for a natural person or
entity required to comply with Sanctions; and

(hh)shall give notice to the Administrative Agent promptly in writing upon (and
in no event later than three (3) Business Days (or, in the case of clause (2)(y)
below, one (1) Business Day) after) a Responsible Officer of the Company or the
Portfolio Manager has actual knowledge of the occurrence of any of the
following:

(1)any Adverse Proceeding;

(2)any (x) Default or (y) Event of Default;

(3)any material adverse claim asserted against any of the Portfolio Investments,
the Collateral Accounts, any Non-USD Obligation Account or any other Collateral;
and

(4)any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.

SECTION 6.03.Amendments of Portfolio Investments, Etc.

If the Company or the Portfolio Manager receives any notice or other
communication concerning any amendment, supplement, consent, waiver or other
modification of any Portfolio Investment or any related underlying instrument or
rights thereunder (each, an "Amendment") with respect to any Portfolio
Investment or any related underlying instrument, or makes any affirmative
determination to exercise or refrain from exercising any rights or remedies
thereunder, it will give prompt (and in any event, not later than five (5)
Business Days') notice thereof to the Administrative Agent.  In any such event,
the Company shall exercise all voting and other powers of ownership relating to
such Amendment or the exercise of such rights or remedies as the Portfolio
Manager shall deem appropriate under the circumstances; provided that if an
Event of Default has occurred and is continuing or a Market Value Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Lenders) shall
instruct (it being understood that (x) if the terms of the related underlying
instrument expressly prohibit or restrict any such rights given to the
Administrative Agent, then such right shall be limited to the extent necessary
so that such prohibition or restriction is not violated), and (y) the
Administrative Agent shall not take direction with any action with regard to any
Portfolio Investment from any Lender that the Administrative Agent knows is a
"disqualified lender" (or similar term) pursuant to the documentation for such
Portfolio Investment); provided that the foregoing shall not apply to JPMCB or
any of its Affiliates as a Lender hereunder).  In any such case, following the
Company's receipt thereof, the Company shall promptly provide to the
Administrative Agent copies of all executed amendments to underlying
instruments, executed waiver or consent forms or other documents executed or
delivered in connection with any Amendment.

 

 

--------------------------------------------------------------------------------

- 62 -

 

ARTICLE VII
EVENTS OF DEFAULT

If any of the following events ("Events of Default") shall occur:

(a)the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, solely in
the case of amounts other than principal, such failure continues for a period of
two (2) Business Days following such failure;

(b)any representation or warranty made or deemed made by or on behalf of the
Company, the Portfolio Manager or the Seller (collectively, the "Credit Risk
Parties") herein or in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
(other than projections, forward-looking information, general economic data,
industry information or information relating to third parties) furnished
pursuant hereto or in connection herewith or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (it being understood that the failure of a
Portfolio Investment to satisfy the Eligibility Criteria after the date of its
purchase shall not constitute a failure);

(c)(A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi), (xiv) or (xix),
(b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (w), (cc) or
(hh), Section 8.02(b) or the last sentence of the first paragraph of Section
1.04 or (B) any Credit Risk Party shall fail to observe or perform any other
covenant, condition or agreement contained herein (it being understood that the
failure of a Portfolio Investment to satisfy the Eligibility Criteria after the
date of its purchase shall not constitute such a failure) or in any other Loan
Document and, in the case of this clause (B), if such failure is capable of
being remedied, such failure shall continue for a period of 30 days following
the earlier of (i) receipt by such Credit Risk Party of written notice of such
failure from the Administrative Agent and (ii) an officer of such Credit Risk
Party becoming aware of such failure;

(d)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Risk Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(e)any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

 

--------------------------------------------------------------------------------

- 63 -

 

(f)any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(g)the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

(h)any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$3,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

(i)an ERISA Event occurs except, with respect to clause (2) of the definition of
ERISA Event, where such ERISA Event would not reasonably be expected to have a
Material Adverse Effect;

(j)a Change of Control occurs;

(k)the Company or the pool of Collateral shall become required to register as an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended;

(l)the Portfolio Manager (i) resigns as Portfolio Manager hereunder, (ii)
assigns any of its obligations or duties as Portfolio Manager in contravention
of the terms hereof or (iii) otherwise ceases to act as Portfolio Manager in
accordance with the terms hereof;

(m)the Net Advances are greater than the product of (1) the Net Asset Value
multiplied by (2) 75% and such deficit is not remedied within two (2) Business
Days; or

(n) (i) failure of the Company to fund the Unfunded Exposure Account or any
Non-USD Unfunded Exposure Account when required in accordance with Section
2.03(e) other than in the case that any Lender fails to make the Advance
required in accordance with Section 2.03(e) or (ii) failure of the Company to
satisfy its obligations in respect of unfunded obligations with respect to any
Delayed Funding Term Loan (including the payment of any amount in connection
with the sale thereof to the extent required under this Agreement); provided
that the failure of the Company to undertake any action set forth in this clause
(n) is not remedied (or such Delayed Funding Term Loan is not transferred in
accordance with this Agreement) within three (3) Business Days;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:  (i)
terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which

 

 

--------------------------------------------------------------------------------

- 64 -

 

are hereby waived by the Company; and in case of any event with respect to the
Company described in clause (d) or (e) of this Article, the Financing
Commitments shall automatically terminate and all Secured Obligations then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company.

ARTICLE VIII
COLLATERAL ACCOUNTS; NON-USD OBLIGATION ACCOUNTS AND COLLATERAL SECURITY

SECTION 8.01.The Collateral Accounts; Agreement as to Control.

(a)Establishment and Maintenance of Collateral Accounts.  Pursuant to the
Account Control Agreement, each of the Custodial Account, the Collection
Account, the MV Cure Account and the Unfunded Exposure Account (collectively,
the "Collateral Accounts") has been established on the date hereof.  The
Securities Intermediary agrees to maintain the Collateral Accounts in accordance
with the Account Control Agreement as a "securities intermediary" (within the
meaning of Section 8-102(a)(14) of the UCC), in the name of the Company subject
to the lien of the Collateral Agent.    The parties hereto acknowledge and agree
that the Securities Intermediary shall not have any additional duties under this
Agreement other than those expressly set forth herein, and the Securities
Intermediary shall satisfy those duties expressly set forth herein so long as it
acts without gross negligence, fraud, reckless disregard or willful
misconduct.  Without limiting the generality of the foregoing, the Securities
Intermediary shall not be subject to any fiduciary or other implied duties, and
the Securities Intermediary shall not have any duty to take any discretionary
action or exercise any discretionary powers under this Agreement. The Securities
Intermediary shall be subject to all of the rights, protections and immunities
given to the Collateral Agent hereunder, including indemnities.    

(b)Investment of Funds on Deposit in the Unfunded Exposure Account.  All amounts
on deposit in the Unfunded Exposure Account shall be invested (and reinvested)
at the written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in Eligible Investments; provided that,
following the occurrence and during the continuance of an Event of Default or
following a Market Value Event, all amounts on deposit in the Unfunded Exposure
Account shall be invested, reinvested and otherwise disposed of at the written
direction of the Administrative Agent delivered to the Collateral Agent.

(c)Unfunded Exposure Account.

(i)Amounts may be deposited into the Unfunded Exposure Account from time to time
in accordance with Section 4.05 and from funds otherwise available to the
Company.  Amounts shall also be deposited into the Unfunded Exposure Account as
set forth in Section 2.03(e).

(ii)While no Event of Default has occurred and is continuing and no Market Value
Event has occurred and subject to satisfaction of the Borrowing Base Test (after
giving effect to such release), the Portfolio Manager may direct, by means of an
instruction in writing to the Securities Intermediary (with a copy to the
Collateral Administrator), the release of funds on deposit in the Unfunded
Exposure Account (i) for the purpose of funding the Company's unfunded
commitments with respect to Delayed Funding Term Loans, for deposit into the
Collection Account and (ii) so long as no Unfunded Exposure Shortfall Amount
exists or would exist after giving effect to the withdrawal.  Following the
occurrence and during the continuance

 

 

--------------------------------------------------------------------------------

- 65 -

 

of an Event of Default or following the occurrence of a Market Value Event, at
the written direction of the Administrative Agent (at the direction of the
Required Lenders) (with a copy to the Collateral Administrator), the Securities
Intermediary shall transfer all amounts in the Unfunded Exposure Account to the
Collection Account to be applied pursuant to Section 4.05.  Upon the direction
of the Company by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator, the Collateral Agent
and the Administrative Agent), any amounts on deposit in the Unfunded Exposure
Account in excess of outstanding funding obligations of the Company shall be
released to the Collection Account to prepay the outstanding Advances.  The
provisions of this clause (ii) shall also apply with respect to each Non-USD
Unfunded Exposure Account, as the context requires (with references to the
Securities Intermediary above being deemed to be references to the UK Account
Bank and all amounts transferred or released from any such Non-USD Unfunded
Exposure Account being exchanged at the then-current Spot Rate).

(d)Non-USD Obligation Accounts.

(i)The Company has caused the UK Account Bank to establish the Euro Collection
Account in accordance with the Security Trust Deed.  On any date following the
First Amendment Date, (x) the Company may direct the UK Account Bank to
establish pursuant to the Security Trust Deed (i) a GBP Collection Account, (ii)
a GBP Unfunded Exposure Account, (iii) a CAD Collection Account, (iv) a CAD
Unfunded Exposure Account and/or (v) a Euro Unfunded Exposure Account upon not
less than ten (10) days prior written notice (or such longer period as may be
required to establish such account(s)) to the Administrative Agent, the
Collateral Agent, the Collateral Administrator and the UK Account Bank and (y)
the Company may direct the UK Custodian to establish pursuant to the Security
Trust Deed a Non-USD Obligation Account upon not less than ten (10) days prior
written notice (or such longer period as may be required to establish such
account) to the Administrative Agent, the Collateral Agent, the Collateral
Administrator and the UK Custodian; provided that no such account may be opened
until any Currency Amendment required to be entered into in connection therewith
is entered into as set forth in Section 10.05.  All Non-USD Obligation Accounts
will be administered in accordance with this Agreement and the Security Trust
Deed and shall be in the name of the Company subject to the security constituted
by the Company over such Non-USD Obligation Accounts in favor of the Collateral
Agent under the Security Trust Deed.  The only permitted withdrawals from the
Non-USD Obligation Accounts shall be in accordance with the provisions of this
Agreement and the Security Trust Deed.

(ii)The parties hereto acknowledge and agree that the Account Bank will hold the
funds in the Non-USD Obligation Accounts (other than the Non-USD Custodial
Account) (the "Deposit") in non-interest bearing accounts established by
it.  The Account Bank holds all money forming part of the Deposit as banker and,
as a result, such money will not be held as client money in accordance with
applicable local law.  Upon the establishment (if any) of the Non-USD Custodial
Account, the Custodian will hold all funds and other Collateral held by it as
banker and, as a result, such Collateral will not be held as client money in
accordance with applicable local law.

 

 

--------------------------------------------------------------------------------

- 66 -

 

SECTION 8.02.Collateral Security; Pledge; Delivery.

(a)Grant of Security Interest.  As collateral security for the prompt payment in
full when due of all the Company's obligations to the Agents and the Lenders
(collectively, the "Secured Parties") under this Agreement (collectively, the
"Secured Obligations"), the Company hereby pledges to the Collateral Agent and
grants a continuing security interest in favor of the Collateral Agent in all of
the Company's right, title and interest in, to and under (in each case, whether
now owned or existing, or hereafter acquired or arising) all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, investment property, and
any and all other property of any type or nature owned by it (all of the
property described in this clause (a) being collectively referred to herein as
"Collateral"), including, without limitation:  (1) each Portfolio Investment,
(2) all of the Company's interests in the Collateral Accounts and anythe Non-USD
Obligation Accounts and all investments, obligations and other property from
time to time credited thereto, (3) the Sale Agreement, and any other Loan
Document and all rights of the Company related to each such agreement, (4) all
other property of the Company and (5) all proceeds thereof, all accessions to
and substitutions and replacements for, any of the foregoing, and all rents,
profits and products of any thereof.

(b)Delivery and Other Perfection.  In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company and (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent's continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent).

(c)Remedies, Etc.  During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Lenders) do any of the following:

(i)Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent's or its designee's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable.  The
Company agrees that, to the extent notice of sale shall be required by law, at
least ten (10) calendar days' prior notice to the Company of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given.  The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

(ii)Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof;

(iii)Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period

 

 

--------------------------------------------------------------------------------

- 67 -

 

(whether or not longer than the original period) any obligations of any nature
of any party with respect thereto;

(iv)Endorse any checks, drafts, or other writings in the Company's name to allow
collection of the Collateral;

(v)Take control of any proceeds of the Collateral;

(vi)Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and/or

(vii)Perform such other acts as may be reasonably required to do to protect the
Collateral Agent's rights and interest hereunder.

Without limitation to the foregoing, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may exercise any
available rights and remedies under the Security Trust Deed and any other
Non-USD Obligation Security Document.  In addition, nothing in this Agreement
shall limit, or be construed as limiting, any rights and remedies which
Citibank, N.A. or any affiliate thereof (as Collateral Agent or in a similar
role) has under the Security Trust Deed or under any other Non-USD Obligation
Security Document.

(d)Compliance with Restrictions.  The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent or its designee are hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel in writing is necessary in order to avoid
any violation of Applicable Law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Company and the Portfolio Manager
further agree that such compliance shall not, in and of itself, result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable or accountable to
the Company or the Portfolio Manager for any discount allowed by the reason of
the fact that such Collateral is sold in good faith compliance with any such
limitation or restriction.

(e)Private Sale.  The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner.  The Company and
the Portfolio Manager hereby waive any claims against each Agent and Lender
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale.

(f)Collateral Agent Appointed Attorney-in-Fact.  The Company hereby appoints the
Collateral Agent as the Company's attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent's discretion (exercised at the written direction of the Administrative
Agent or the Required Lenders, as the case may be), after the occurrence and
during the continuation of an Event of

 

 

--------------------------------------------------------------------------------

- 68 -

 

Default, to take any action and to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Agreement.  The Company hereby acknowledges,
consents and agrees that the power of attorney granted pursuant to this clause
is irrevocable during the term of this Agreement and is coupled with an
interest.

(g)Further Assurances.  The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

(h)Termination.  Upon the payment in full of all Secured Obligations (other than
any unmatured contingent indemnification and reimbursement obligations) and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company.  Upon any such
termination, the Collateral Agent will, at the Company's sole expense, deliver
to the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

(i)Release of Security Interest upon Disposition of Collateral.  Upon any sale,
transfer or other disposition of any Collateral (or portion thereof) that is
permitted hereunder, the security interest granted hereunder in such Loan or
other Collateral (or the portion thereof which has been sold or otherwise
disposed of) shall, immediately upon the sale or other disposition of such Loan
or other Collateral (or such portion) and without any further action on the part
of the Collateral Agent or any other Secured Party, be released. Upon any such
release, the Collateral Agent will, at the Company's sole expense, deliver to
the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
release.

ARTICLE IX
THE AGENTS

SECTION 9.01.Appointment of Administrative Agent and Collateral Agent.

Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (each, an "Agent" and collectively, the "Agents") as
its agent and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental
thereto.  Anything contained herein to the contrary notwithstanding, each Agent
and each Lender hereby agree that no Lender shall have any right individually to
realize upon any of the Collateral hereunder, it being understood and agreed
that all powers, rights and remedies hereunder with respect to the Collateral
shall be exercised solely by the Collateral Agent for the benefit of the Secured
Parties at the direction of the Administrative Agent.

 

 

--------------------------------------------------------------------------------

- 69 -

 

Each of the Lenders hereby instructs Citibank, N.A. to execute, perform and
deliver the Security Trust Deed and any instruments and agreements ancillary
thereto, in each case, in its capacities as Collateral Agent, UK Account Bank
and UK Custodian.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby or that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company that is communicated to or obtained by the financial institution serving
in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity.  No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance).  None of the Collateral Agent, the Collateral
Administrator or the Securities Intermediary shall be deemed to have knowledge
of any Default, Event of Default, Market Value Event or failure of the Borrowing
Base Test unless and until a Responsible Officer has received written notice
thereof from the Company, a Lender or the Administrative Agent.  None of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary or
the Administrative Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness,
genuineness, value or sufficiency of this Agreement, any other agreement,
instrument or document or the Collateral, or (v) the satisfaction of any
condition set forth herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.  None of the Collateral Agent, the
Collateral Administrator, the Securities Intermediary or the Administrative
Agent shall be required to risk or expend its own funds in connection with the
performance of its obligations hereunder if it reasonably believes it will not
receive reimbursement therefor hereunder.  Notwithstanding the foregoing or any
other provision of this Agreement to the contrary, nothing in this Agreement
shall eliminate or limit the express obligations, rights and remedies of
Citibank, N.A. under the Security Trust Deed, under any other Non-USD Obligation
Security Document or under the laws of any jurisdiction other than the United
States.

 

 

--------------------------------------------------------------------------------

- 70 -

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper Person.  Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern.  Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party.  The grant of any permissive
right or power to the Collateral Agent hereunder shall not be construed to
impose a duty to act.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations in any instance, to determine if the
conditions of "Deliver" have been satisfied or otherwise to monitor or determine
compliance by any other Person with the requirements of this Agreement.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  No Agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care.  Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and its Affiliates (the "Related
Parties") for such Agent.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent, as the case may
be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign (which
resignation of the Collateral Agent or the Securities Intermediary will also be
effective as resignation under the Account Control Agreement) at any time upon
30 days' notice to each other agent, the Lenders, the Portfolio Manager and the
Company.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Collateral Administrator, Collateral Agent, Securities
Intermediary or Administrative Agent, as applicable, gives notice of its
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution.  If no
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring agent
gives notice of its resignation, such agent may petition a court of competent
jurisdiction for the appointment of a successor.  Upon the acceptance of its
appointment as Collateral Administrator, Securities Intermediary, Administrative
Agent or Collateral Agent, as the case may be, hereunder (and, if applicable,
under the Account Control Agreement) by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring agent hereunder and under the Account Control Agreement, and the
retiring agent shall be discharged from its

 

 

--------------------------------------------------------------------------------

- 71 -

 

duties and obligations hereunder and under the Account Control Agreement.  After
the retiring agent's resignation hereunder, the provisions of this Article and
Sections 5.03 and 10.04 shall continue in effect for the benefit of such
retiring agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Collateral Administrator, Securities Intermediary, Administrative Agent or
Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days' notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Portfolio Manager (which removal of the Collateral Agent or
the Securities Intermediary will also be effective as removal under the Account
Control Agreement).  Upon any such removal, the Company shall have the right
(with the written consent of the Administrative Agent) to appoint a successor to
the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary, as applicable.  If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution.  Upon the
acceptance of its appointment as Collateral Administrator, Securities
Intermediary or Collateral Agent, as the case may be, hereunder (and, if
applicable, under the Account Control Agreement) by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed agent hereunder and under the Account Control Agreement,
and the removed agent shall be discharged from its duties and obligations
hereunder and under the Account Control Agreement.  After the removed agent's
removal hereunder, the provisions of this Article and Sections 5.03 and 10.04
shall continue in effect for the benefit of such removed agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Collateral Administrator,
Securities Intermediary or Collateral Agent, as the case may be.

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder (and the Account Control
Agreement, if applicable).  Upon reasonable request of any such successor agent,
the Company and the Administrative Agent shall execute any and all instruments
for more fully and certainly vesting in and confirming to such successor agent
all such rights, powers and trusts.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

 

--------------------------------------------------------------------------------

- 72 -

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control.  Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war.  In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

The rights, protections and immunities given to the Agents in this Section 9.01
and, as applicable, Section 9.02 shall likewise be available and applicable to
the Securities Intermediary and, the Collateral Administrator and, to the
maximum extent permitted by Applicable Law, the UK Custodian and the UK Account
Bank.

SECTION 9.02.Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

(a)Collateral Agent May Perform.  The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Lenders) for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein and the Administrative Agent may
direct the Collateral Agent in writing to take any action incidental thereto;
provided that in each case the Collateral Agent shall have no obligation to take
any such action in the absence of such direction and shall have no obligation to
comply with any such direction if it reasonably believes that the same (1) is
contrary to Applicable Law or (2) may subject the Collateral Agent to any loss,
liability, cost or expense, unless the Administrative Agent or the Required
Lenders, as the case may be, issuing such instruction make provision reasonably
satisfactory to the Collateral Agent for payment of same (which provision may be
payment of such cost or expense by the Company (subject to the limitations set
forth herein) in accordance with the Priority of Payments if such arrangement is
reasonably satisfactory to the Collateral Agent).  

With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, the Required Lenders or
otherwise if the taking of such action, in the determination of the Collateral
Agent, (1) is contrary to Applicable Law or (2) is reasonably likely to subject
the Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Lenders, as the case may be, issuing such
instruction make provision reasonably satisfactory to the Collateral Agent for
payment of same (which provision may be payment of such cost or expense by the
Company (subject to the limitations set forth herein) in accordance with the
Priority of Payments if such arrangement is reasonably satisfactory to the
Collateral Agent).  In the event the Collateral Agent requests the consent of

 

 

--------------------------------------------------------------------------------

- 73 -

 

the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, the Administrative Agent shall be
deemed to have declined to consent to the relevant action.  

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it.  If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement.  The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.

(b)Reasonable Care.  The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.  The
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.  The Collateral Agent shall be entitled to rely
on the advice of legal counsel and independent accountants selected by it with
due care in performing its duties hereunder.

(c)Collateral Agent Not Liable.  Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Eligible Investments (other than for losses
attributable to the Collateral Agent's failure to make payments on investments
issued by the Collateral Agent, in its commercial capacity as principal obligor
and not as collateral agent, in accordance with their terms) or (2) losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity.

(d)Certain Rights and Obligations of the Collateral Agent.  Without further
consent or authorization from any Lenders, the Collateral Agent shall be deemed
to have released, and shall execute any documents or instruments necessary to
release, any lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Lenders have otherwise
consented.  Anything contained herein to the contrary notwithstanding, in the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale, any Agent or Lender may be the purchaser of any or
all of such Collateral at any such sale and the Collateral Agent, as agent for
and representative of the Lenders (but not any Lender in its individual capacity
unless the Required Lenders shall otherwise agree), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the purchaser at such sale.

(e)Collateral Agent, Securities Intermediary and, Collateral Administrator, UK
Custodian and UK Account Bank Fees and Expenses.  Subject to the Priority of
Payments, the Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such

 

 

--------------------------------------------------------------------------------

- 74 -

 

fees as the Administrative Agent, the Collateral Agent, the Securities
Intermediary, the Collateral Administrator, the UK Custodian and the UK Account
Bank such fees as such Persons, the Administrative Agent and the Portfolio
Manager, may agree in writing.   Subject to the Priority of Payments, the
Company further agrees to pay to the Collateral Agent, the Securities
Intermediary and, the Collateral Administrator, the UK Custodian and the UK
Account Bank, or reimburse the Collateral Agent, the Securities Intermediary and
the Collateral Administratoreach such Person for paying, reasonable and
documented out-of-pocket expenses (but limited, in the case of attorney’s fees,
to reasonable and documented fees and out-of-pocket expenses of one firm of
outside counsel for each such Person (and one local counsel in any jurisdiction
where local counsel is required)) in connection with this Agreement, the Account
Control Agreement, each Non-USD Obligation Security Document and the
transactions contemplated hereby, in connection with this Agreement, the Account
Control Agreement and the transactions contemplated hereby, subject to the
Priority of Payments.

(f)Execution by the Collateral Agent, the Securities Intermediary and the
Collateral Administrator.  The Collateral Agent, the Securities Intermediary and
the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator hereunder and in no event shall have any obligation to make any
Advance, provide any Advance or perform any obligation of the Administrative
Agent hereunder.

(g)Reports by the Collateral Administrator.  The Company hereby appoints Virtus
Group, LP as Collateral Administrator and directs the Collateral Administrator
to prepare the reports substantially in the form reasonably agreed by the
Company, the Collateral Administrator and the Administrative Agent.  Without
limitation to the foregoing, upon the written request (including via email) of
the Administrative Agent, which may be in the form of a standing request, the
Collateral Administrator shall provide to the Administrative Agent a copy of the
most recent notice memo, distribution report or similar notice or report
received by it in respect of any Portfolio Investment(s) identified by the
Administrative Agent as soon as reasonably practicable after such request is
made by the Administrative Agent (or, if such request is a standing request, as
soon as reasonably practicable after such notice or report is received).

(h)Information Provided to Collateral Agent and Collateral
Administrator.  Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required Lenders
to provide accurate and complete information on a timely basis to the Collateral
Agent or the Collateral Administrator, as applicable, or otherwise on the part
of any such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent or the Collateral Administrator, as applicable, shall have
no liability for any inaccuracy or error in the performance or observance on the
Collateral Agent's or Collateral Administrator's, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

ARTICLE X
MISCELLANEOUS

SECTION 10.01.Non-Petition; Limited Recourse.

Each of the Collateral Agent, the Securities Intermediary, the Collateral
Administrator, the Portfolio Manager and the other parties hereto (other than
the Administrative Agent acting at the

 

 

--------------------------------------------------------------------------------

- 75 -

 

direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if later, any applicable
preference period plus one day) after the payment in full of all amounts owing
to the parties hereto.  The foregoing restrictions are a material inducement for
the parties hereto to enter into this Agreement and are an essential term of
this Agreement.  The Administrative Agent or the Company may seek and obtain
specific performance of such restrictions (including injunctive relief),
including, without limitation, in any bankruptcy, winding-up, liquidation or
similar proceedings.  The Company shall promptly object to the institution of
any bankruptcy, winding‑up, liquidation or similar proceedings against it and
take all necessary or advisable steps to cause the dismissal of any such
proceeding; provided that such obligation shall be subject to the availability
of funds therefor.  Nothing in this Section 10.01 shall limit the right of any
party hereto to file any claim or otherwise take any action with respect to any
proceeding of the type described in this Section that was instituted by the
Company or against the Company by any Person other than a party hereto.

Notwithstanding any other provision of this Agreement or of any other Loan
Document, the Secured Obligations are limited recourse obligations of the
Company, payable solely from the Collateral as applied in accordance with this
Agreement and, on the exhaustion of the Collateral, all Secured Obligations of
and all claims against the Company arising under this Agreement or any other
Loan Document or any transactions contemplated hereby or thereby shall be
extinguished and shall not thereafter revive. No recourse shall be had for the
payment of any amount owing in respect of the Advances against any Affiliate,
shareholder, manager, officer, director, employee or member of the Company
(solely in their capacities as such) or successors or assigns for any amounts
payable in respect of the Secured Obligations or this Agreement.  It is
understood that the foregoing provisions of this Section 10.01 shall not (1)
prevent recourse to the Collateral for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral or (2)
constitute a waiver, release or discharge of any Secured Obligation until such
Collateral has been realized, whereupon any outstanding indebtedness or
obligation shall be extinguished. It is further understood that the foregoing
provisions of this section shall not limit the right of any person to name the
Company as a party defendant in any Proceeding or in the exercise of any other
remedy under this Agreement or any other Loan Document, so long as no judgment
in the nature of a deficiency judgment or seeking personal liability shall be
asked for or (if obtained) enforced against any such person or entity. The
Administrative Agent and the Financing Providers, in extending credit to the
Company, have relied on the existence of the Company as an entity separate and
distinct from any other entity (including any shareholder, manager, officer,
director, employee or member of the Company) and are not treating the Company
and any other Person, including, without limitation, Parent, as one and the same
entity, or as a single economic unit.

SECTION 10.02.Notices.

All notices and other communications in respect hereof (including, without
limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system of .pdf or other similar
files) to the other parties hereto at the addresses for notices specified on the
Transaction Schedule (or, as to any such party, at such other address as shall
be designated by such party in a notice to each other party hereto).  All such
notices and other communications shall be deemed to have been duly given when
(a) transmitted by facsimile, (b) personally delivered, (c) in the case of a
mailed notice, upon receipt, or (d) in the case of notices and communications
transmitted by electronic mail or any other electronic messaging system, upon
delivery, in each case given or addressed as aforesaid.

 

 

--------------------------------------------------------------------------------

- 76 -

 

SECTION 10.03.No Waiver.

No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

SECTION 10.04.Expenses; Indemnity; Damage Waiver; Right of Setoff.

(a)Subject to the Priority of Payments, the Company shall pay (1) all reasonable
and documented fees and out‑of‑pocket expenses incurred by the Agents, the
Collateral Administrator, the Securities Intermediary, the UK Custodian, the UK
Account Bank and their Related Parties, including the fees, charges and
disbursements of outside counsel for each Agent, the UK Custodian, the UK
Account Bank, the Securities Intermediary and the Collateral Administrator, and
such other local counsel as required for the Agents, the Securities
Intermediary, the UK Custodian, the UK Account Bank and the Collateral
Administrator, collectively, in connection with the preparation and
administration of this Agreement, the Account Control Agreement, the Security
Trust Deed, any other Non-USD Obligation Security Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (2) all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Collateral Administrator, the Securities Intermediary, the UK Custodian, the UK
Account Bank and the Lenders, including the reasonable and documented fees,
charges and disbursements of outside counsel for each Agent, the Collateral
Administrator, the Securities Intermediary, the UK Custodian and the UK Account
Bank and such other local counsel as required for all of them, in connection
herewith, including the enforcement or protection of their rights in connection
with this Agreement and, the Account Control Agreement, the Security Trust Deed
and any other Non-USD Obligation Security Document, including their rights under
this Section, or in connection with the Advances provided by them hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

(b)Subject to the Priority of Payments, the Company shall indemnify the Agents,
the Collateral Administrator, the Securities Intermediary, the Lenders, the UK
Custodian, the UK Account Bank and their Related Parties (each such Person being
called an "Indemnitee"), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of outside counsel for
each Indemnitee and such other local counsel as required for any Indemnitees
(such counsel being limited to one outside counsel and one local counsel for the
Collateral Administrator, the Securities Intermediary, the UK Custodian, the UK
Account Bank and the Collateral Agent and their Related Parties and one outside
counsel and one local counsel for the Lenders, the Administrative Agent and
their Related Parties), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (1) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties thereto of their
respective obligations or the exercise of the parties thereto of their
respective rights or the consummation of the transactions contemplated hereby,
(2) any Advance or the use of the proceeds therefrom, or (3) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or is

 

 

--------------------------------------------------------------------------------

- 77 -

 

pursuing or defending any such action; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (B) with respect
to indemnification obligations owed to the Administrative Agent or any Financing
Provider, resulted from the material non-compliance by the Administrative Agent
or (with respect to such Financing Provider or its Related Parties as an
Indemnitee) any Financing Provider of their respective obligations under the
Loan Documents or (C) relate to any claim, matter or dispute solely between or
among Indemnitees.  This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)To the extent permitted by Applicable Law, no party hereto nor any Indemnitee
shall assert, and each hereby waives, any claim against any party hereto or any
Indemnitee, as applicable, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, the
Account Control Agreement, any other Loan Document or any agreement, instrument
or transaction contemplated hereby, any Advance or the use of the proceeds
thereof.

(d)If an Event of Default shall have occurred and be continuing, with prior
written notice to the Administrative Agent and the Company, each Lender and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Company against any of and all the obligations of
the Company now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this clause (d) are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

(e)The rights of the UK Custodian, the UK Account Bank, the Administrative Agent
and the Collateral Agent pursuant to this Section 10.05 are not exclusive of the
rights of such Persons pursuant to the Security Trust Deed, under any other
Non-USD Obligation Security Document and under the laws of any jurisdiction
outside of the United States.

SECTION 10.05.Amendments.

Subject to Section 3.01(h)(ii), no amendment, modification or waiver in respect
of this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Agents, the Collateral Administrator, the Securities
Intermediary, the Required Lenders, the Company and the Portfolio Manager;
provided, however, that the Administrative Agent may waive any of the
Eligibility Criteria and the requirements set forth in Schedule 3 or Schedule 4
in its sole discretion; provided further that none of the Collateral Agent, the
Collateral Administrator or the Securities Intermediary shall be obligated to
execute any amendment that affects its rights, duties, protections or
immunities; provided further that any Material Amendment shall require the prior
written consent of each Lender affected thereby.  If so requested by the
Portfolio Manager to therequired by the Administrative Agent (as notified to the
other parties hereto in writing (including via e-mail)) in conjunction with the
establishment of any Non-USD Obligation Account (other than the Euro Collection
Account), the parties shall work together in good faith

 

 

--------------------------------------------------------------------------------

- 78 -

 

to execute and deliver an amendment to this Agreement in form and substance
satisfactory to all parties hereto to provide for any supplemental terms
relating to the establishment of accounts in respect of Permitted Non-USD
Currency Portfolio Investments (such accounts, collectively, "Non-USD Obligation
Accounts"), establishment of security over such Non-USD Obligation Accounts and
the related Permitted Non-USD Currency Portfolio Investments and the proceeds
thereofany such accounts which, as determined by the Administrative Agent in its
sole discretion, are necessary or desirable to protect the rights and remedies
of the Secured Parties with respect to any such account and any related Non-USD
Obligations (which may include one or more amendments to the Security Trust Deed
or the execution and delivery ofor one or more security agreements or security
deeds or similar agreements in form and substance satisfactory to each of the
parties hereto) and such other supplemental terms relating to Permitted Non-USD
Currency Portfolio Investments as the parties hereto shall agree (each, a
"additional Non-USD Obligation Security Documents") (any such amendment, a
"Currency Amendment").  No such account shall be established unless any required
Currency Amendment has been executed and delivered by all parties hereto.

SECTION 10.06.Successors; Assignments.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and the Required Lenders (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and the
Portfolio Manager may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent.  Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Subject to the conditions set forth below, any Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Financing Commitment and the Advances at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent and, unless an Event of
Default has occurred and is continuing or a Market Value Event shall have
occurred, if such assignee is not an Eligible Assignee, the Company; provided
that no consent of the Administrative Agent or the Company shall be required for
an assignment of any Financing Commitment to an assignee that is a Lender with a
Financing Commitment immediately prior to giving effect to such assignment.

Assignments shall be subject to the following additional conditions:  (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 

 

--------------------------------------------------------------------------------

- 79 -

 

The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and the Register. The entries in the Register shall
be conclusive absent manifest error, and the parties hereto shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Company,
any Lender and the Portfolio Manager, at any reasonable time and from time to
time upon reasonable prior notice.  Upon its receipt of a duly completed
assignment and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

(c)Any Lender may sell participations to one or more banks or other entities (a
"Lender Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it) and with the consent of, if such
participant is not an Eligible Assignee, the Company; provided that (1) such
Lender's obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (3) the Company, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Lender Participant, agree to
any Material Amendment that materially and adversely affects such Lender
Participant.

(d)Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.  The
Company agrees that each Lender Participant shall be entitled to the benefits of
Sections 3.01(e) and 3.03 (subject to the requirements and limitations therein,
including the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the Lender
that sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Lender Participant (A) agrees to be subject to the provisions
of Section 3.01(f) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06 and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than the Lender that sells the participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Company's request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the replacement of Lenders provisions
set forth in Section 3.01(f) with respect to any Lender Participant.

 

 

--------------------------------------------------------------------------------

- 80 -

 

SECTION 10.07.Confidentiality.

Each Agent, the Collateral Administrator, the Securities Intermediary and each
Lender agrees to maintain the confidentiality of the Information until the date
that is two (2) years after receipt of such Information (or, with respect to
Information relating to the financial and other material terms of this
Agreement, until the date that is one (1) year after the Maturity Date), except
that Information may be disclosed (i) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority (including any self-regulatory authority), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder, the sale of any Portfolio Investment
following the occurrence of a Market Value Event or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(x) any assignee of or Participant in or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (in each
case to the extent such Person is an Eligible Assignee), or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (vii) with the consent of the
Company (or the Administrative Agent, in the case of a disclosure by the
Company), (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 by the delivering party
or its Affiliates or (y) becomes available to any Agent, the Collateral
Administrator, the Securities Intermediary or any Lender on a nonconfidential
basis from a source other than the Company or (ix) to the extent permitted or
required under this Agreement or the Account Control Agreement. For the purposes
of this Section 10.07, any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.08.Governing Law; Submission to Jurisdiction; Etc.

(a)Governing Law.  This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b)Submission to Jurisdiction.  Any suit, action or proceedings relating to this
Agreement (collectively, "Proceedings") shall be tried and litigated in the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City.  With respect to any Proceedings,
each party hereto irrevocably (i) submits to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City and (ii) waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such
party.  Nothing in this Agreement precludes any party hereto from bringing
Proceedings to enforce any judgment against any such party arising out of or
relating to this Agreement in the courts of any place where such party or any of
its assets may be found or located, nor will the bringing of such Proceedings in
any one or more jurisdictions preclude the bringing of such Proceedings in any
other jurisdiction.

(c)Waiver of Jury Trial.  EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO

 

 

--------------------------------------------------------------------------------

- 81 -

 

TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 10.09.Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts which are treated as interest on such Advance under Applicable Law
(collectively the "Charges"), shall exceed the maximum lawful rate (the "Maximum
Rate") which may be contracted for, charged, taken, received or reserved by the
Lender holding such Advance in accordance with Applicable Law, the rate of
interest payable in respect of such Advance hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Advance but were not payable as a result of the operation of this
Section 10.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Advances or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 10.10.PATRIOT Act.

Each Lender and Agent that is subject to the requirements of the PATRIOT Act
hereby notifies the Company that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or Agent to identify the Company
in accordance with the PATRIOT Act.

SECTION 10.11.Counterparts.

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication, each of which shall be deemed to be an
original as against the party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

SECTION 10.12.Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 10.13.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

 

--------------------------------------------------------------------------------

- 82 -

 

(1) a reduction in full or in part or cancellation of any such liability;

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

As used herein:

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

[remainder of page intentionally blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BGSL JACKSON HOLE FUNDING LLC, as Company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BLACKSTONE/GSO SECURED LENDING FUND, as Portfolio Manager

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Transaction Schedule

 

1.

Types of Financing

Available

Financing Limit

 

 

 

 

 

 

Advances

yes

 

Prior to a Commitment Increase Date: U.S.$300,000,000; After a Commitment
Increase Date, if any, U.S.$ 300,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $600,000,000 in the aggregate.  Notwithstanding
anything in this Agreement to the contrary, not more than 10% of the Financing
Limit may be utilized in Permitted Non-USD Currencies.

 

2.

Lenders

 

Financing Commitment

 

 

JPMorgan Chase Bank, National Association

Prior to a Commitment Increase Date: U.S.$ 300,000,000; After a Commitment
Increase Date, if any, U.S.$ 300,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $600,000,000 in the aggregate, in each case, as
reduced from time to time pursuant to Section 4.07.  Notwithstanding anything in
this Agreement to the contrary, not more than 10% of the Financing Commitment
may be utilized in Permitted Non-USD Currencies.

 

 

 

 

3.

Scheduled Termination Date:

May 16, 2023

 

 

 

4.

Interest Rates

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

 

Applicable Margin for Advances:

With respect to interest based on the LIBOReference Rate, 2.50% per annum
(subject to increase in accordance with Section 3.01(b)).

With respect to interest based on the Base Rate, 2.50% per annum (subject to
increase in accordance with Section 3.01(b)).

 

 

 

5.

Account Numbers*

 

 

 

 

 

Custodial Account:

 

 

Collection Account:

 

 

MV Cure Account:

 

 

Unfunded Exposure Account:

 

 

Euro Collection Account:

 

 

 

 

*  The Collateral Agent or the UK Account Bank will provide account numbers for
the GBP Collection Account, the GBP Unfunded Exposure Account, the CAD
Collection Account, the CAD Unfunded Exposure Account and/or the Euro Unfunded
Exposure Account when and if each such account is established in accordance with
this Agreement and the Security Trust Deed.  The Collateral Agent or the UK
Custodian will provide account number for the Non-USD Custodial Account when and
if such account is established in accordance with this Agreement and the
Security Trust Deed.

 

 

 

6.

Market Value Trigger:

70%

 

 

 

7.

Market Value Cure Trigger:

62%

 

 

 

8.

Purchases of Restricted Securities

 

 

 

 

 

Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security.  As used
herein, "Restricted Security" means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Lender that is a "broker" or a "dealer", within the meaning of the Securities
Exchange Act of 1934, participated in the distribution as a member of a selling
syndicate or group within 30 days of the proposed purchase by the Company and
(b) which the Company proposes to purchase from any such Affiliate of any
Lender.  

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

Contents of Notices of Acquisition

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention:  Ryan Hanks
Email:  de_custom_business@jpmorgan.com

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention:  Michael Grogan

Email:  NA_Private_Financing_Diligence@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention:  Ryan Hanks

cc:

Citibank, N.A., as Collateral Agent

Virtus Group, LP, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
November 16, 2018 (as amended, the "Agreement"), among BGSL Jackson Hole Funding
LLC, as borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

Eligibility Criteria

1.

Such obligation is a Loan or a debt security and is not a Synthetic Security, a
Zero-Coupon Security, a Structured Finance Obligation, a Revolving Loan or a
letter of credit or an interest therein.; provided that, prior to the date (if
any) on which the Non-USD Custodial Account is established in accordance with
this Agreement and the Security Trust Deed, no such obligation that constitutes
a certificated security (including a security represented by a global
certificate) or is represented by a loan note or another instrument may be
denominated in a Permitted Non-USD Currency.

2.

Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan.

3.

Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

4.

Such obligation is denominated and payable in an Eligible Currency and purchased
at a price that is at least 80% of the par amount of such obligation.

5.

The primary obligor with respect to such obligation is a company organized in an
Eligible Jurisdiction.

6.

It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make "gross-up" payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied).

7.

Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed the lesser of (x) the grace period and/or cure period set forth in the
related loan agreement and (y) thirty (30) days) and, to the knowledge of the
Company, no Indebtedness of the obligor thereon ranking pari passu with or
senior to such obligation is in default with respect to the payment of principal
or interest or is subject to any other event of default that would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
lesser of (x) the grace period and/or cure period set forth in the related loan
agreement and (y) thirty (30) days) (a "Defaulted Obligation").

8.

It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

9.

Such obligation is not an equity security and does not provide, on the date of
acquisition, for conversion or exchange at any time over its life into an equity
security.

10.

Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

11.

Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

12.

Such obligation has been Delivered to the Collateral Agent.

13.

If such obligation is a Participation Interest, the seller of such Participation
Interest is the Seller (or an Affiliate of the Parent consented to by the
Administrative Agent in writing (including via e-mail)).

14.

In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an "Eligible Assignee" (as such term, or comparable term, is defined in
the documents evidencing such Portfolio Investment) and such Portfolio
Investment is otherwise permitted to be entered into by, sold or assigned to the
Administrative Agent and (ii) the Company shall have delivered to the
Administrative Agent an assignment agreement duly executed by the administrative
agent and/or obligor in respect of such Portfolio Investment, naming the
Administrative Agent as assignee.

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

"Eligible Currency" means U.S. dollars and, following the execution and delivery
of a Currency Amendment, any Permitted Non-USD Currency.

"Eligible Jurisdictions" means the United States and any State therein, Bermuda,
Canada, the Cayman Islands, England and any country within the European Economic
Area.

"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage‑backed securities.

"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

Concentration Limitations

The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments (other than any Ineligible
Investments) owned (or in relation to a proposed purchase of a Portfolio
Investment, proposed to be owned) by the Company comply with all the
requirements set forth below (each such limit calculated as a percentage of the
Collateral Principal Amount on the applicable date of determination); provided
that the requirements of clauses 5 and 8 below shall not be applicable and shall
be deemed satisfied during the Ramp-Up Period:

 

1.

The aggregate principal amount of Portfolio Investments issued by a single
obligor and its affiliates may not exceed 6% of the Collateral Principal Amount
(or, prior to the end of the Ramp-Up Period, the greater of (i) 6% of the
Collateral Principal Amount and (ii) (x) $40,000,000 in the case of all
Portfolio Investments other than Jacuzzi Brands and (y) $30,000,000 in the case
of Jacuzzi Brands); provided that the aggregate principal amount of Portfolio
Investments issued by three (3) obligors and their respective affiliates may
each constitute up to 7.5% of the Collateral Principal Amount.  Notwithstanding
the foregoing, no obligor shall be deemed an affiliate of any person solely
because they are under the control of the same private equity sponsor or similar
sponsor or because such obligor is owned by a common holding company with an
obligor of another obligation so long as the collateral securing such loans is
not common.

 

2.

Not less than 85%of the Collateral Principal Amount may consist of Senior
Secured Loans and cash and Eligible Investments on deposit in the Collection
Account and the Non-USD Collection Accounts as Principal Proceeds.

 

3.

Not more than 15% of the Collateral Principal Amount may consist of Second Lien
Loans and Mezzanine Obligations, collectively;

 

4.

Not more than 10% of the Collateral Principal Amount may consist of Mezzanine
Obligations;

 

5.

Not more than 20% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Moody's Industry
Classification; provided that Portfolio Investments that are issued by obligors
that belong to one Moody's Industry Classification (excluding the Moody's
Industry Classifications with industry codes 3, 12, 22 or 30 or the successor
classification codes thereto) may constitute up to 30% of the Collateral
Principal Amount.  As used herein, "Moody's Industry Classifications" means the
industry classifications set forth in Schedule 6 hereto, as such industry
classifications shall be updated at the option of the Portfolio Manager (with
the consent of the Administrative Agent) if Moody's publishes revised industry
classifications.

 

6.

The Unfunded Exposure Amount shall not exceed 5% of the Collateral Principal
Amount.; provided that, prior to the date on which a Non-USD Unfunded Exposure
Account is established in a Permitted Non-USD Currency pursuant to this
Agreement and the Security Trust Deed, not more than 0% of the Collateral
Principal Amount may consist of Delayed Funding Term Loans denominated in such
Permitted Non-USD Currency.

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

 

7.

Not more than 5% of the Collateral Principal Amount may consist of Participation
Interests (other than Participation Interests acquired by the Company from the
Seller pursuant to the Sale Agreement on the Effective Date).

 

8.

Not more than 20% of the Collateral Principal Amount may consist of Portfolio
Investments issued by companies organized in Eligible Jurisdictions other than
the United States or any State thereof.

 

9.

(i) prior tonot more than 20% of the Collateral Principal Amount may consist of
Portfolio Investments denominated in any Permitted Non-USD Currency, (ii) prior
to the establishment of a GBP Collection Account in accordance with this
Agreement and the Security Trust Deed and, if required pursuant to Section 10.05
of this Agreement, the execution and delivery of a Currency Amendment, not more
than 0% of the Collateral Principal Amount may consist of Portfolio Investments
denominated in a Permitted Non-USD Currency and (ii) followingGBP and (iii)
prior to the establishment of a CAD Collection Account in accordance with this
Agreement and the Security Trust Deed and, if required pursuant to Section 10.05
of this Agreement, the execution and delivery of a Currency Amendment, not more
than 200% of the Collateral Principal Amount may consist of Portfolio
Investments denominated in a Permitted Non-USD CurrencyCAD.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

Initial Portfolio Investments

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

Moody's Industry Classifications

Industry Code

Description

1

Aerospace & Defense

2

Automotive

3

Banking, Finance, Insurance & Real Estate

4

Beverage, Food & Tobacco

5

Capital Equipment

6

Chemicals, Plastics & Rubber

7

Construction & Building

8

Consumer goods:  Durable

9

Consumer goods:  Non-durable

10

Containers, Packaging & Glass

11

Energy:  Electricity

12

Energy:  Oil & Gas

13

Environmental Industries

14

Forest Products & Paper

15

Healthcare & Pharmaceuticals

16

High Tech Industries

17

Hotel, Gaming & Leisure

18

Media:  Advertising, Printing & Publishing

19

Media:  Broadcasting & Subscription

20

Media:  Diversified & Production

21

Metals & Mining

22

Retail

23

Services:  Business

24

Services:  Consumer

25

Sovereign & Public Finance

26

Telecommunications

27

Transportation:  Cargo

28

Transportation:  Consumer

29

Utilities:  Electric

30

Utilities:  Oil & Gas

31

Utilities:  Water

32

Wholesale

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention:  Ryan Hanks
JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention:  Louis Cerrotta

Email:

louis.cerrotta@jpmorgan.com

 

de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lenders
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention:  Robert Nichols

cc:

Citibank, N.A., as Collateral Agent

Virtus Group, LP, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
November 16, 2018 (as amended, the "Agreement"), among BGSL Jackson Hole Funding
LLC, as borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), Blackstone/GSO Secured
Lending Fund, as portfolio manager (the "Portfolio Manager"), the lenders party
thereto, and the collateral agent, collateral administrator and securities
intermediary party thereto.  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1)The Company hereby requests an Advance under Section 2.03 of the Agreement to
be funded on [____________].

(2)The aggregate amount of the Advance requested hereby is U.S.$[_________].1

 

1 

Note:  The requested Advance shall be in an amount such that, immediately after
giving effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied.

 

 

--------------------------------------------------------------------------------

 

 

(3)(3)The currency of the proposed Advance is [USD][CAD][EUR][GBP].

(34)The proposed purchases (if any) relating to this request are as follows:

 

Security

Par

Price

Purchased Interest (if any)

 

 

 

 

 

 

 

 

 

We hereby certify that all conditions [to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement and] to an Advance set
forth in Section 2.05 of the Agreement have been satisfied or waived as of the
[related Trade Date (and shall be satisfied or waived as of the related
Settlement Date) and] Advance date[, as applicable].

 

Very truly yours,

 

BGSL Jackson Hole Funding LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

 

 